               Case 20-72048-bem                       Doc 1             Filed 11/25/20 Entered 11/25/20 08:12:05                             Desc
                                                                        Petition Page 1 of 65
 Fill in this information to identify your case:
                                                                                                     ILEO In t,i.r                      lUE
                                                                                                                                    CHURT
 United States Bankruptcy Court for the:                                                                NOR H                    .CTRICT
                                                                                                            LF
 NORTHERN DISTRICT OF GEORGIA
                                      (State)                                                      220 NOV 25 AM 8: 04
 Case number (If known):                                           Chapter you are filing under:
                                                                                                          1, REGINA              HO!"
                     U Check if this is an                         elChapter 7
                       amended filing                              O Chapter 11
                                                                   U Chapter 12
                                                                                                                   Mt
                                                                   O Chapter 13
                                                                                                                          y       FiZ




Official Form 101                      20-72048
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


            Identify Yourself

                                      About Debtor 1;                                               About Debtor 2 (Spouse Only In a Joint Case):
 1. Your full name
     Write the name that is on your
                                       LUCIA
     government-issued picture
                                      First name                                                    First name
     identification (for example,
     your driver's license or
     passport).                       Middle name                                                   Middle name

     Bring your picture                CARLOS-VALENTINO
     identification to your meeting   Last name                                                     Last name
     with the trustee.
                                      Suffix (Sr., Jr., 11, Ill)                                    Suffix (Sr., Jr., 11, 111)




 2. All other names you
    have used in the last 8            First name                                                   First name
    years
     Include your married or          Middle name                                                   Middle name
     maiden names.
                                       Last name                                                    Last name



                                       First name                                                   First name


                                      Middle name                                                   Middle name


                                       Last name                                                    Last name




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                     page 1
                Case 20-72048-bem                       Doc 1          Filed 11/25/20 Entered 11/25/20 08:12:05                              Desc
                                                                      Petition Page 2 of 65
              LUCIA                                 CARLOS-VALENTINO
Debtor 1                                                                                           Case number (if known)
              First Name   Middle Name              Last Name




 3. Only the last 4 digits of
    your Social Security                 xxx       —xx—           8     4   3      7                       XXX      — xx—

    number or federal                    OR                                                                OR
    Individual Taxpayer
    Identification number                9 xx         xx —                                                 9 xx — xx —
     (ITIN)
                                         ,About Debtor                                                     Abouipelitor,2 (Spouse Only Jr.a Joint Case
                                           •• •

 4. Any business names
    and Employer                                I have not used any business names or EINs.                0 I have not used any business names or EINs.
    Identification Numbers
    (EIN) you have used in
    the last 8 years                     Business name                                                     Business name

     Include trade names and
     doing business as names             Business name                                                     Business name



                                         EIN                                                               EIN



                                         EIN                                                               EIN




 5. Where you live                                                                                         If Debtor 2 lives at a different address:


                                          1194 SUMMERSTONE TRACE
                                         Number          Street                                            Number           Street




                                          AUSTELL                               GA      30168
                                         City                                   State   ZIP Code           City                                 State     ZIP Code

                                          COBB COUNTY
                                         County                                                            County


                                         If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send             yours, fill it in here. Note that the court will send
                                         any notices to you at this mailing address.                       any notices to this mailing address.


                                         Number          Street                                            Number           Street



                                         P.O. Box                                                          P.O. Box



                                         City                                   State   ZIP Code           City                                 State     ZIP Code




  Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                     page 2
               Case 20-72048-bem                      Doc 1      Filed 11/25/20 Entered 11/25/20 08:12:05                                   Desc
                                                                Petition Page 3 of 65
             LUCIA                                CARLOS-VALENTINO
Debtor 1                                                                                           Case number (If known)
            • First Name   Middle Name            Last Name




 6. Why you are choosing                 Check one:                                                        Check one:
    this district to file for
    bankrutcpy                           lil Over the last 180 days before filing this petition,           U Over the last 180 days before filing this petition,
                                             I have lived in this district longer than in any                I have lived in this district longer than in any
                                             other district.                                                 other district.

                                         U I have another reason. Explain.                                 U I have another reason. Explain.
                                           (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




  Part 2:   Tell the Court About Your Bankruptcy Case


 7. The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
    Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
    are choosing to file
                                         0 Chapter 7
    under
                                         Li Chapter 11

                                         0 Chapter 12
                                         Ll Chapter 13


 s. How you will pay the fee             0 I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                           local court for more details about how you may pay. Typically, if you are paying the fee
                                           yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                           submitting your payment on your behalf, your attorney may pay with a credit card or check
                                           with a pre-printed address.

                                         0 I need to pay the fee in installments. If you choose this option, sign and attach the
                                           Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                         Iil I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                             By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                                                                                                                                   1
                                             less than 150% of the official poverty line that applies to your family size and you are unable to                    I
                                             pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                             Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


 9. Have you filed for                   0 No
    bankruptcy within the
    last 8 years?                        0 Yes.     District                               VVhen                        Case number
                                                                                                   MM / DD / YYYY

                                                    District                               When                         Case number
                                                                                                   MM / DD / YYYY

                                                    District                               When                         Case number
                                                                                                   MM / DD / YYYY




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                      page 3
               Case 20-72048-bem                       Doc 1        Filed 11/25/20 Entered 11/25/20 08:12:05                                        Desc
                                                                   Petition Page 4 of 65
             LUCIA                                CARLOS-VALENTINO
Debtor 1                                                                                           Case number (if known)
             First Name     Middle Name           Last Name




     Are any bankruptcy                   El No
     cases pending or being
     filed by a spouse who is             U Yes. Debtor                                                                     Relationship to you
     not filing this case with                      District                                When                            Case number, if known
     you, or by a business                                                                         MM/DD / YYYY
     partner, or by an
     affiliate?
                                                    Debtor                                                                  Relationship to you
                                                    District                                When                            Case number, if known
                                                                                                   MM / DD / YYYY



 it Do you rent your                      El No. Go to line 12.
    residence?                            O Yes. Has your landlord obtained an eviction judgment against you?

                                                    Va No. Go to line 12.
                                                    CI     Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                           part of this bankruptcy petition.



  Part 3:    Report About Any Businesses You Own as a Sole Proprietor


 12. Are you a sole proprietor El No. Go to Part 4.
     of any full- or part-time
     business?                 0 Yes. Name and location of business
     A sole proprietorship is a
     business you operate as an
                                                  Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership, or
     LLC.                                         Number         Street

     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.
                                                    City                                                      State            ZIP Code


                                                  Check the appropriate box to describe your business:
                                                  O Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                  O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                  CI   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                  CI   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                   O None of the above
                                          If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
  13. Are you filing under                choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
     Chapter 11 of the                    are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
     Bankruptcy Code, and                 most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
     are you a small business             if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     debtor or a debtor as
     defined by 11 U.S. C. §              El No. I am not filing under Chapter 11.
     1182(1)?
                                          O No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
     For a definition of small                  the Bankruptcy Code.
     business debtor, see
     11 U.S.C. § 101(51D).                CI Yes. I am filing under Chapter 11, I am a'small business debtor according to the definition in the
                                                  Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                          U Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                                 Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                            page 4
                  Case 20-72048-bem                    Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                          Desc
                                                                Petition Page 5 of 65
               LUCIA                               CARLOS-VALENTINO
Debtor 1                                                                                        Case number (if known)
                First Name    Middle Name          Last Name




 Part 4:       Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


 14.   Do you own or have any               a No
       property that poses or is
       alleged to pose a threat               Yes. What is the hazard?
       of imminent and
       identifiable hazard to
       public health or safety?
       Or do you own any
       property that needs
                                                    If immediate attention is needed, why is it needed?
       immediate attention?
       For example, do you own
       perishable goods, or livestock
       that must be fed, or a building
       that needs urgent repairs?
                                                     Where is the property?
                                                                              Number       Street




                                                                              City                                       State   ZIP Code




  Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                           page 5
                Case 20-72048-bem                     Doc 1      Filed 11/25/20 Entered 11/25/20 08:12:05                                      Desc
                                                                Petition Page 6 of 65
              LUCIA                               CARLOS-VALENTINO
Debtor 1                                                                                             Case number or knows
              First Name    Middle Name           Last Name




 Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling


                                          About Debtor 1:                                                    About Debtor 2 (Spouse Only in
 15. Tell the court whether
     you have received a
     briefing about credit                You must check one:                                                You must check one:
     counseling.
                                          el I received a briefing from an approved credit                   CI I received a briefing from an approved credit
                                             counseling agency within the 180 days before I                     counseling agency within the 180 days before I
     The law requires that you               filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
     receive a briefing about credit         certificate of completion.                                         certificate of completion.
     counseling before you file for
                                             Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
     bankruptcy. You must
                                             plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
     truthfully check one of the
     following choices. If you
                                          0 I received a briefing from an approved credit                    CI I received a briefing from an approved credit
     cannot do so, you are not
                                            counseling agency within the 180 days before I                      counseling agency within the 180 days before I
     eligible to file.
                                            filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                            certificate of completion.                                          certificate of completion.
     If you file anyway, the court
                                             1Nithin 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
     can dismiss your case, you
                                             you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
     will lose whatever filing fee
                                             plan, if any.                                                       plan, if any.
     you paid, and your creditors
     can begin collection activities      CI I certify that I asked for credit counseling                    U I certify that I asked for credit counseling
     again.                                  services from an approved agency, but was                         services from an approved agency, but was
                                             unable to obtain those services during the 7                      unable to obtain those services during the 7
                                             days after I made my request, and exigent                         days after I made my request, and exigent
                                             circumstances merit a 30-day temporary waiver                     circumstances merit a 30-day temporary waiver
                                             of the requirement.                                               of the requirement.
                                             To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                             requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                             bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                             required you to file this case.                                     required you to file this case.
                                             Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                             dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                             If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                       You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                             may be dismissed.                                                   may be dismissed.
                                             Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline Is granted
                                             only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                             days.                                                               days.

                                          0 I am not required to receive a briefing about                    CI I am not required to receive a briefing about
                                            credit counseling because of:                                       credit counseling because of:

                                             0 Incapacity. I have a mental illness or a mental                   U Incapacity. I have a mental illness or a mental
                                                           deficiency that makes me                                            deficiency that makes me
                                                           incapable of realizing or making                                    incapable of realizing or making
                                                           rational decisions about finances.                                  rational decisions about finances.
                                             CI Disability.     My physical disability causes me                 U Disability.     My physical disability causes me
                                                                to be unable to participate in a                                   to be unable to participate in a
                                                                briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                through the Internet, even after I                                 through the internet, even after I
                                                                reasonably tried to do so.                                         reasonably tried to do so.
                                             U Active duty. I am currently on active military                    U Active duty. I am currently on active military
                                                            duty in a military combat zone.                                     duty in a military combat zone.
                                             If you believe you are not required to receive a                    If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                             motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                         page 6
                Case 20-72048-bem                      Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                                   Desc
                                                                Petition Page 7 of 65
              LUCIA                                CARLOS-VALENTINO
Debtor 1                                                                                          Case number (if known)
              First Name   MIddle Name             Last Name




  Part 6:    Answer These Questions for Reporting Purposes

                                         16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
 16. What kind of debts do
                                              as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                              U No. Go to line 16b.
                                              la Yes. Go to line 17.

                                         16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.
                                              0    No. Go to line 16c.
                                              CI   Yes. Go to line 17.

                                         16c. State the type of debts you owe that are not consumer debts or business debts.



 17. Are you filing under
      Chapter 7?                         0 No. I am not filing under Chapter 7. Go to line 13.

      Do you estimate that after El Yes. I am filing under Chapter 7. bo you estimate that after any exempt property is excluded and
      any exempt property is             administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                       if No
      administrative expenses
      are paid that funds will be        0 Yes
      available for distribution
      to unsecured creditors?

 18. How many creditors do               iii 1-49                               CI 1,000-5,000                             CI 25,001-50,000
     you estimate that you               U 50-99                                LI 5,001-10,000                            0 50,001-100,000
     owe?                                U 100-199                              CI 10,001-25,000                           0 More than 100,000
                                         0 200-999
 19. How much do you                     ki $0-$50,000                          CI   $1,000,001-$10 million                U $500,000,001-$1 billion
     estimate your assets to             U $50,001-$100,000                     0    $10,000,001-$50 million               CI $1,000,000,001-$10 billion
     be worth?                           0 $100,001-$500,000                    0    $50,000,001-$100 million              CI $10,000,000,001-$50 billion
                                         0   $500,001-$1 million                CI   $100,000,001-$500 million             CI More than $50 billion
 20. How much do you                     0 $0-$50,000                           U    $1,000,001-$10 million                U   $500,000,001-$1 billion
     estimate your liabilities           0 $50,001-$100,000                     U    $10,000,001-$50 million               U   $1,000,000,001-$10 billion
     to be?                              0 $100,001-$500,000                    U    $50,000,001-$100 million              U   $10,000,000,001-$50 billion .
                                         U $500,001-$1 million                  U    $100,000,001-$500 million             U   More than $50 billion
  Part 7:    Sign Below

                                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and
  For you                                correct.
                                         If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                         of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                         under Chapter 7.
                                         If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                         this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                         I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                         I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                         with a bankruptt case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                         18 U.S.0     1 , 1341      19, nd      1

                                         X         C                                                    X
                                             Signatu  of Debtor 1                                            Signature of Debtor 2
                                                          ,
                                             Executed on 1 \ 2—SlzD2-0                                      Executed on
                                                          M 1 / DD YYYY                                                    MM / DD     /YYYY


  Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                     page 7
               Case 20-72048-bem                      Doc 1       Filed 11/25/20 Entered 11/25/20 08:12:05                                 Desc
                                                                 Petition Page 8 of 65
             LUCIA                                CARLOS-VALENTINO
Debtor 1                                                                                         Case number (if known)
             First Name   Middle Name             Last Name




                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
 For your attorney, if you are          to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
 represented by one                     available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
  If you are not represented            knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
  by an attorney, you do not
  need to file this page.
                                                                                                            Date
                                           Signature of Attorney for Debtor                                                 MM   /     DD / YYYY




                                           Printed name


                                           Firm name


                                           Number       Street




                                           City                                                             State           ZIP Code




                                            Contact phone                                                   Email address




                                           Bar number                                                       State




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                     page 8
               Case 20-72048-bem                   Doc 1        Filed 11/25/20 Entered 11/25/20 08:12:05                         Desc
                                                               Petition Page 9 of 65
             LUCIA                             CARLOS-VALENTINO
Debtor 1                                                                                  Case number (if known)
             First Name   Middle Name          Last Name




 For you if you are filing this         The law allows you, as an individual, to represent yourself in bankruptcy court, but you
 bankruptcy without an                  should understand that many people find it extremely difficult to represent
 attorney                               themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
 If you are represented by
 an attorney, you do not                To be successful, you must correctly file and handle your bankruptcy case. The rules are very
 need to file this page.                technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        CI   No
                                        O Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        U No
                                        O Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        RI No
                                        U Yes. Name of Person
                                               Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney my ca se me to lose       ' ht or property if I do not properly handle the case.




                                         Signature ofDebtor 1                                         Signature of Debtor 2

                                        Date               12S
                                                           11\
                                                           M     DD

                                        Contact phone +15103314621
                                                                      e
                                                                      /   YY
                                                                               u)                     Date


                                                                                                      Contact phone
                                                                                                                      MM/ DD / YYYY




                                        Cell phone                                                    Cell phone

                                        Email address LUCYCV21@YAHOO.COM                              Email address



  Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                               page 9
                        Case 20-72048-bem                     Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                       Desc
                                                                      Petition Page 10 of 65
   Fill in this information to identify your case:


   Debtor 1          LUCIA                                                 CARLOS-VALENTINO
                        First Name              Middle Name                Last Name

   Debtor 2
   (Spouse, If filing) First Name               Middle Name                Last Name


   United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

   Case number
   (If known)                                                                                                                         U Check if this is an
                                                                                                                                         amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                      04/19

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


   Part 1:         Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

        U Married
        el Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?

        CI No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                                                                   i:Datefpeop(i       ebibr 2,                                               ates Debt
                                                                      lived there                                                             vOct there

                                                                                       0   Same as Debtor 1                               0    Same as Debtor 1

                 7166 SILVER MINE CROSSING SO                         From   2012                                                              From
                 Number              Street                                                Number Street
                                                                      To     2018                                                              To



                 AUSTELL                      GA     30168
                 City                         State ZIP Code                               City                    State ZIP Code

                                                                                       0   Same as Debtor 1                               0    Same as Debtor 1

                                                                      From                                                                     From
                 Number              Street                                                Number Street
                                                                      To                                                                       To




                 City                         State ZIP Code                               City                    State   ZIP Code


  . 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
        states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
             No
        id Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




   Part 2: Explain the Sources of Your income

Official Form 107                                  Statement of Financial Affairs for individuals Filing for Bankruptcy                          page 1
                  Case 20-72048-bem                      Doc 1         Filed 11/25/20 Entered 11/25/20 08:12:05                                    Desc
                                                                     Petition Page 11 of 65
                LUCIA                                CARLOS-VALENTINO
Debtor 1                                                                                                   Case number (If known)
                First Name      Middle Name          Last Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     U     No
     El Yes. Fill in the details.


                                                            Sources of income             Gross broroe,              Sources of Income         Grose Income
                                                            Check all that apply.         (before 060"ptiOn,s        Cheek all that aPPIY,     (before deductions and
                                                                                        .'exclusions)                                          exclusions)

                                                             •   Wages, commissions,                                  U Wages, commissions,
           From January 1 of current year until                                                       46064.00
                                                                 bonuses, tips                                          bonuses, tips
           the date you filed for bankruptcy:
                                                             U Operating a business                                   U Operating a business


                                                                 Wages, commissions,                                  U Wages, commissions,
            For last calendar year:
                                                                 bonuses, tips                        40543.00          bonuses, tips
            (January Ito December 31          2019      )        Operating a business                                 U Operating a business
                                              YYYY

                                                             El Wages, commissions,                                   U Wages, commissions,
            For the calendar year before that:
                                                                bonuses, tips               $        38051.00           bonuses, ti ps
                                              2018                                                                                             $
            (January Ito December 31,                        RI Operating a business                                  U Operating a business
                                              YYYY


  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      CI No
     g     Yes. Fill in the details.



                                                            Sources of income               pross.le0Oniefrent-•       Sources of              Grose
                                                             Describe below.                each source                Describe below.         each source
                                                                                                    deductions and                             (before deduction
                                                                                                                                               exclusions)



             From January 1 of current year until           FAMILY                                      500.00
             the date you filed for bankruptcy:             FAMILY SUPPORT                            5000.00
                                                            DAUGHTER HELPS PAY BILLS                  4000.00


             For last calendar year:                        FAMILY                                    7200.00

             (January Ito December 31          2019 )       FAMILY SUPPORT                            6000.00
                                              YYYY
                                                            DAUGHTER HELPS PAY BILLS                  3200.00


             For the calendar year before that:             UNEMPLOYMENT                $             4620.00
             (January Ito December 31,          2018)       FAMILY                                    7200.00
                                              YYYY
                                                            FAMILY SUPPORT              $             6000.00




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
               Case 20-72048-bem                         Doc 1         Filed 11/25/20 Entered 11/25/20 08:12:05                     Desc
                                                                     Petition Page 12 of 65
             LUCIA                                   CARLOS-VALENTINO
Debtor 1                                                                                         Case number (If known)
             FaSI Name         Middle Name           Last Name




 Part 3:    List Certain Payments You Made Before You Filed for Bankruptcy



 S. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     U No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
           "incurred by an individual primarily for a personal, family, or household purpose."
             During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

             U No. Go to line 7.

             U Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                    total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                    child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
             * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     El Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
             During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

             U No. Go to line 7.

             El Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                     creditor. Do not include payments for domestic support obligations, such as child support and
                     alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                       Dates of    Total amount paid
                                                                       payment

                     FIFTH THIRD BANK NA                              9/1/20                    867.06 $                  1096     U Mortgage
                     Creditor's Name
                                                                                                                                   U Car
                     5050 KINGSLEY DR
                     Number    Street                                                                                              Er Credit card
                                                                                                                                   U Loan repayment
                                                                                                                                   U Suppliers or vendors
                     CINCINNATI               OH      45227
                     City                    State        ZIP Code
                                                                                                                                   U Other



                                                                                                                                   U Mortgage
                     Creditor's Name
                                                                                                                                   U Car

                     Number    Street
                                                                                                                                   U Credit card
                                                                                                                                   U Loan repayment
                                                                                                                                   U Suppliers or vendors
                                                                                                                                   U Other
                     City                    State        ZIP Code




                                                                                                                                   U Mortgage
                     Creditor's Name
                                                                                                                                   U Car

                     Number    Street
                                                                                                                                   U Credit card
                                                                                                                                   U Loan repayment
                                                                                                                                   U Suppliers or vendors
                                                                                                                                   U Other
                     City                    State        ZIP Code




Official Form 107                                Statement of Financial Affairs for individuals Filing for Bankruptcy                         page 3
                   Case 20-72048-bem                        Doc 1      Filed 11/25/20 Entered 11/25/20 08:12:05                                          Desc
                                                                     Petition Page 13 of 65
                  LUCIA                                  CARLOS-VALENTINO
Debtor 1                                                                                                   Case number (it known)
                  First Name       Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
    such as child support and alimony.

     Ei No
     U Yes. List all payments to an insider.
                                                                                 •
                                                                           Dates
                                                                            . . of       Total amount ."      Amount you still       eason for this payment
                                                                           payment       paid                 OWA




           Insider's Name



           Number         Street




           City                                  State   ZIP Code




           Insider's Name


           Number         Street




           City                                  State   ZIP Code


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
    Include payments on debts guaranteed or cosigned by an insider.

     El No
     U Yes. List all payments that benefited an insider.
                                                                          Dates of•      Total amount         Amount you st II      Reason for this payment
                                                                          Paynii)it •;   paid •,•_ •-•        Owe:
                                                                      2                                                             thekid6 creditor's nam


           Insider's Name



           Number         Street




           City                                  State   ZIP Code




           Insider's Name



           Number         Street




           City                                  State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 4
                  Case 20-72048-bem                             Doc 1       Filed 11/25/20 Entered 11/25/20 08:12:05                               Desc
                                                                          Petition Page 14 of 65
                LUCIA                                      CARLOS-VALENTINO
Debtor 1                                                                                                      Case number (If known)
                Fait Name            Middle Name            Last Name



  Part 4:       Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
    and contract disputes.

     Er    No
     U Yes. Fill in the details.
                                                                   Nature of the case                   Court or agency                             Status of the case


           Case title                                                                                  Court Name                                   U   Pending

                                                                                                                                                    U On appeal

                                                                                                       Number     Street                            U Concluded

           Case number
                                                                                                       City                     State   ZIP Code



           Case title                                                                                                                               U   Pending
                                                                                                       Court Name
                                                                                                                                                    U On appeal

                                                                                                       Number     Street                            U   Concluded

           Case number
                                                                                                       City                     State   ZIP Code


 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     Er No. Go to line 11.
     U Yes. Fill in the information below.

                                                                             Describe the property                                                                OP Mt;



                 Creditor's Name

                                                                                            ,
                 Number     Street                                           ,Explain What happened

                                                                             U    Property was repossessed.
                                                                             U    Property was foreclosed.
                                                                             U    Property was garnished.
                 City                              State   ZIP Code          U   Property was attached, seized, or levied.
                                                                                               „
                                                                             Describe the property                                       Date      Value of the propert)




                 Creditor's Name


                 Number     Street                                                           •     '
                                                                             Explain what happened

                                                                             U    Property was repossessed.
                                                                             U    Property was foreclosed.
                                                                              U   Property was garnished.
                 City                              State   ZIP Code
                                                                             U    Property was attached, seized, or levied.



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 5
                    Case 20-72048-bem                        Doc 1          Filed 11/25/20 Entered 11/25/20 08:12:05                                     Desc
                                                                          Petition Page 15 of 65
                  LUCIA                                 CARLOS-VALENTINO
Debtor 1                                                                                                    Case number (ifknown)
                  First Name     Middle Name             Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?

     10 No
     U Yes. Fill in the details.

                                                                 Describe        action the creditor took                            Date action
                                                                                                                                     was taken
           Creditor's Name



           Number     Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX—


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?

     l0 No
     U Yes


  Part 5:         List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

     •     No
     U Yes. Fill in the details for each gift.


            GI      with a total value of more thart$600         Describe the gift*                                                  Datett:you
            per     mon                                                                                                              the gifts




           Person to Whom You Gave the Gift




           Number      Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a• totai,Vaitie Of more than $600              escribe the gifts                                              kpotos.,yopmove--:::„,
           per person                      ,•                                                                                        the gifts



           Person to Whom You Gave the Gift




           Number      Street



           City                           State   ZIP Code


           Person's relationship to you


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
                     Case 20-72048-bem                           Doc 1        Filed 11/25/20 Entered 11/25/20 08:12:05                                      Desc
                                                                            Petition Page 16 of 65
                   LUCIA                                 CARLOS-VALENTINO
Debtor 1                                                                                                         Case number (if known)
                   First Name       Middle Name              Last Name




 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     El No
     CI Yes. Fill in the details for each gift or contribution.

            Giftsor contributions to charities                      Describe what you contributed                                         Date you
            that total more than $Oo;                                                                                                     contributed




           Charity's Name




           Number       Street




           City            State     ZIP Code




  Part 6:          List Certain Losses


  15.Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     if No
     0     Yes. Fill in the details.

           , Describe the property you lost and                      Describe any insurance coverage for the loss                         Dote of your       Value Of prop rtY
             how the loss occurred                                             -                                   -                      loss               lost
                                                                     Include the amount that insurance has paid. List pending insurance
                                                                     claims an line 33 of Schedule     Property.




                  List Certain Payments or Transfers

  16.Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     El No
     U Yes. Fill in the details.

                                                                     Description and valu      any property transferred                   Date payment or    Amount of payment
                                                                                                                                          transfer was
            Person Who Was Paid                                                                                                           made       ,.•


            Number         Street




            City                         State    ZIP Code



            Email or website address


            Person Who Made the Payment, if Not You



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 7
                    Case 20-72048-bem                           Doc 1       Filed 11/25/20 Entered 11/25/20 08:12:05                                      Desc
                                                                          Petition Page 17 of 65
                  LUCIA                                     CARLOS-VALENTINO
Debtor 1                                                                                                     Case number (if known)
                  First Name       Middle Name              Last Name




                                                                  ..Description and value of any property transferred                  bate payment or         Amount 15
                                                                                                                                       transfer was made      ,payment '


           Person Who Was Paid



           Number       Street




           City                         State    ZIP Code




           Email or website address


           Person Who Made the Payment, if Not You



  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     Er No
     U Yes. Fill in the details.

                                                                    Description 5fld value of aoy                                      -_pateptiYment.O         punt of payment
                                                                                                                                      ,-transfer Was
                                                                                                                                        made
           Person Who Was Paid



           Number         Street




           City                         State    ZIP Code

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
      Do not include gifts and transfers that you have already listed on this statement.
      Er No
     CI Yes. Fill in the details.

                                                                   • Description                             i_ottedri
                                                                                                                    ..be Any property or payments                Data transfer
                                                                  • transferred                               or debts paidin exchange               • •• -      was made

           Person Who Received Transfer


           Number        Street




           City                         State    ZIP Code


           Person's relationship to you


           Person Who Received Transfer



           Number         Street




           City                         State    ZIP Code

           Person's relationship to you

Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 8
                     Case 20-72048-bem                      Doc 1           Filed 11/25/20 Entered 11/25/20 08:12:05                                    Desc
                                                                          Petition Page 18 of 65
                LUCIA                                   CARLOS-VALENTINO
Debtor 1                                                                                                  Case number (if known)
                   First Name      Middle Name          Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     •     No
     U Yes. Fill in the details.

                                                                Description and value of the property transferred                                             Date transfer
                                                                                                                                                              was made •


           Name of trust




  Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     •     No
     U Yes. Fill In the details.

                                                                                of account number   Type of account or             . Date account was      -Last balance before
                                                                                                    instrument                       closed, sold, moved    closing Or transfer
                                                                                                                                     or transferred,     ,

            Name of Financial institution
                                                                                                    U Checking

            Number        Street
                                                                                                    U Savings
                                                                                                    U Money market
                                                                                                    U Brokerage
            City                        State    ZIP Code
                                                                                                    U Other


                                                                                                    U Checking
            Name of Financial institution
                                                                                                    U Savings

            Number        Street                                                                    U Money market
                                                                                                    U Brokerage
                                                                                                    U Other
            City                        State    ZIP Code


  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
      securities, cash, or other valuables?
     •     No
     U Yes. Fill in the details.
                                                                    Who else had access to it?                  Describe the contents                              Do you still
                                                                                                                                                                   have it?:-

                                                                                                                                                                   •   No
            Name of Financial institution                                                                                                                          U Yes
                                                                Name


            Number        Street                                Number     Street



                                                                City         State     ZIP Code

            City                        State    ZIP Code



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 9
                     Case 20-72048-bem                           Doc 1         Filed 11/25/20 Entered 11/25/20 08:12:05                                        Desc
                                                                             Petition Page 19 of 65
                  LUCIA                                     CARLOS-VALENTINO
Debtor 1                                                                                                                Case number Of known)
                   First Name      Middle Name               Last Name




22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
   El No
   0 Yes. Fill in the details.
                                                 Who else has or had acc()ss to It?        Describe the contents                                                      Do you still
                                                                                                                                                                      have it?

                                                                                                                                                                       LI No
            Name of Storage Facility                                Name
                                                                                                                                                                       CI Yes

            Number        Street                                    Number    Street


                                                                    City State ZIP Code

            City                        State     ZIP Code



                     Identify Property You Hold or Control for Someone Else

 23.Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.
    Er No
    0 Yes. Fill in the details.
                                                                                                                                   '   ;'.• • ,   •   •   .•
                                                                    Where is the property?                                    Describe the property               Value -


            Owner's Name


                                                                   Number    Street
            Number        Street




                                                                   City                            State     ZIP Code
            City                        State     ZIP Code


  Part 10:           Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
 •   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 •   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
 •   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     El No
     1=1 Yes. Fill in the details.
                                                                    Governmental unit                            EnvironMental law, If you know it               Date of riotICe



           Name of site                                            Governmental unit


           Number       Street                                     Number    Street


                                                                   City                   State   ZIP Code



           City                        State     ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 10
                         Case 20-72048-bem                      Doc 1          Filed 11/25/20 Entered 11/25/20 08:12:05                                                  Desc
                                                                             Petition Page 20 of 65
                   LUCIA                                    CARLOS-VALENTINO
Debtor 'I                                                                                                                Case number (if known)
                       First Name      Middle Name          Lest Name




  25. Have you notified any governmental unit of any release of hazardous material?

      Er No
      O Yes. Fill in the details.
                                                                   Governmental unit                                 Environmental law, if you know it                     Date of notice



                Name of site                                      Governmental unit

                                                                                                                                                                   ...
                Number        Street                              Number      Street



                                                                  City                    State    ZIP Code


                City                        State    ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      la No
      O Yes. Fill in the details.
                                                                         •
                                                                    Court or agency' •                                                                                      Status of the
                                                                                                                          Nature of lha.riate:-
                                                                                                                                                                            atlas

            Case title
                                                                    Court Name
                                                                                                                                                                            13   Pending
                                                                                                                                                                            El On appeal
                                                                        Number   Street                                                                                     El Concluded

            Case number                                             City                          State   ZIP Code



  Part 11:               Give Details About Your Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            O A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            O A member of a limited liability company (LLC) or limited liability partnership (LLP)
            O A partner in a partnership
            O An officer, director, or managing executive of a corporation
            ▪      An owner of at least 5% of the voting or equity securities of a corporation

      El No. None of the above applies. Go to Part 12.
      O Yes. Check all that apply above and fill in the details below for each business.
                                                    Describe the nature of the business                                                   Employer identification number
                                                                                                                                          Do not include Social Security number or iTiN
                Business Name

                                                                                                                                          EIN:
                Number        Street
                                                                    Name of accountant or bookkeepe                                       Dates bUSMOSS existed


                                                                                                                                          From                To
                Ciqr„

                                                                                              of the business                             Employer identification' number
                                                                                                                                          Do not include Social Security number or ITIN,
                Business Name

                                                                                                                                          EIN:           -
                Number        Street
                                                                        Name Of accountant or bookkeeper                                  Dates business existed


                                                                                                                                        I From                To
                City                        State    ZIP Code


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                     page 11
                    Case 20-72048-bem                      Doc 1            Filed 11/25/20 Entered 11/25/20 08:12:05                                 Desc
                                                                          Petition Page 21 of 65
                LUCIA                                  CARLOS-VALENTINO
Debtor 1                                                                                                    Case number   it known)
                  First Name      Middle Name          Last Name




                                                                                                                           Employer Identification number
                                                               Describe the nature of the business
                                                                                                                           Do not Include Social Security number or ITN,
           Business Name

                                                                                                                            EIN:

           Number        Street                                   •           _ • .•              .                                •
                                                             . 'Islarrie of accountant or bookkeeper                        Dates business existed
                                                                      '

                                                                                                                            From               To
           City                        State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     El No
     U Yes. Fill in the details below.

                                                                   Date Issued



           Name                                                    MM / DD / YYYY



           Number        Street




           City                        State    ZIP Code




  Part 12:        Sign Below


       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       In connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.




           SkllliThre of Debtor 1                                                   Signature of Debtor 2


           Date           \ LS12-0                                                  Date
       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       Er No
       U    Yes


       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       •   No
       U Yes. Name of person                                                                                     . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                   Declaration, and Signature (Official Form 119).




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 12
                       Case 20-72048-bem                       Doc 1       Filed 11/25/20 Entered 11/25/20 08:12:05                             Desc
                                                                         Petition Page 22 of 65
Fill in this information to identify your case and this filing:


Debtor 1          LUCIA                                                     CARLOS-VALENTINO
                     First Name                  Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name                   Middle Name                Lest Name


United States Bankruptcy Court for the:
                                        NORTHERN DISTRICT OF GEORGIA

Case number
                                                                                                                                             U Check if this is an
                                                                                                                                               amended filing

Official Form 106A/B

Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    0    No. Go to Part 2.
    El Yes. Where is the property?
                                                                     What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                     CI    Single-family home                          the amount of any secured claims on Schedule D:
      1.1.      1625 STATE ROUTE 88                                                                                    Creditors Who: Have Claims Secured by Property.
                                                                     O Duplex or multi-unit building                        -     •
              Street address, if available, or other description
                                                                     O Condominium or cooperative                      Current value of the      Current value of the
                                                                     O Manufactured or mobile home                     entire property?          portion you own?
               SUITE 104
                                                                     O Land                                                       5000.00        $         5000.00
                                                                     O Investment property
              MINDEN                          NV        89423                                                          Describe the nature of your ownership
                                                                     M . Timeshare
              City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                     U Other                                           the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     Er Debtor 1 only
              County                                                 El Debtor 2 only
                                                                     0 Debtor 1 and Debtor 2 only                      U Check if this is community property
                                                                                                                           (see instructions)
                                                                     0 At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number: MEMBER# 10032
    If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put`
                                                                    O Single-family home                               the amount of any secured claims on Schedule D:
      1.2.                                                                                                             Creditors Who Have Claim& Secured by Property.
                                                                    CI    Duplex or multi-unit building
              Street address, if available, or other description
                                                                    CI    Condominium or cooperative                   Current value of the      Current value of the
                                                                    O Manufactured or mobile home                      entire property?          portion you own?
                                                                    O Land
                                                                    O Investment property
                                                                                                                       Describe the nature of your ownership
                                                                    O Timeshare
              City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                    O     Other                                        the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one
                                                                    0 Debtor 1 only
              County                                                0 Debtor 2 only
                                                                    CI Debtor 1 and Debtor 2 only                      O Check if this is community property
                                                                    El At least one of the debtors and another             (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:


 Official Form 106A/B                                                Schedule A/B: Property                                                              page 1
                      Case 20-72048-bem                       Doc 1         Filed 11/25/20 Entered 11/25/20 08:12:05                             Desc
                    LUCIA                                  CARLOS-VALENTINO
Debtor 1
                    First Name     Middle Name            Lest Name
                                                                          Petition Page 23 of 65
                                                                                              Case number (If known)




                                                                      What is the property? Check all that apply.       Do not deduct secured claims or exemPtiorls. Put
                                                                       U Single-family home                             the amount of any secured claims on Schedule
      1.3.                                                                                                              Cregitors Who Have Claims Secured by Property.
             Street address, if available, or other description       U   Duplex or multi-unit building
                                                                      U Condominium or cooperative                      Current value of the       Current value of the
                                                                                                                        entire property?           portion you own?
                                                                      U   Manufactured or mobile home
                                                                      U Land
                                                                      U Investment property
             City                            State      ZIP Code      U Timeshare                                       Describe the nature of your ownership
                                                                                                                        interest (such as fee simple, tenancy by
                                                                      U Other                                           the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one.
                                                                      U Debtor 1 only
             County
                                                                      U Debtor 2 only
                                                                      U Debtor 1 and Debtor 2 only                      El Check if this is community property
                                                                                                                           (see instructions)
                                                                      U At least one of the debtors and another

                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                             5000.00
   you have attached for Part 1. Write that number here.                                                                                    4




Part 2:       Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
     LI No
     kl Yes

             Make:
                                          CHEVROLET                   Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
     3.1.
                                                                                                                        the amount of any secured 'PlaithsPn Schedule D; ,
             Model:                       SPARK                         Debtor 1 only                                   0:red1t0isr Who Have Glenna Secured by Property.
                                                                      U Debtor 2 only                                      —
                                          2016
             Year:                                                                                                      Current value of the Current value of the
                                                                      U Debtor 1 and Debtor 2 only
                                          59000                                                                         entire property?           portion you own?
             Approximate mileage:                                     U At least one of the debtors and another
             Other information:
                                                                                                                                      4372.00       $                 0.00
              GOOD CONDITION                                          U Check if this is community property (see
                                                                        instructions)



     If you own or have more than one, describe here:
                                                                                                                                                                     ,
             Make:
                                          HONDA                       Who has an interest in the property? Check one.    )o not deduct secured bletths or'exemptions., PUt:
     3.2.
                                                                                                                        the amount of any secured Olaims,On.SOfiedula
             Model:
                                          CIVIC                         Debtor 1 only                                   CreditoreVyho'HaVe Cisin's,Secured
                                          2000                        U Debtor 2 only
             Year:                                                                                                      Current value of the        Current value of the
                                                                      U Debtor 1 and Debtor 2 only
                                          223000                                                                        entire property?            portion you own?
             Approximate mileage:                                     U At least one of the debtors and another
             Other information:
                                                                                                                                        591.00      $              591.00
                                                                      U Check if this is community property (see
              GOOD CONDITION
                                                                        instructions)




 Official Form 106A/B                                                  Schedule A/B: Property                                                               page 2
                   Case 20-72048-bem                  Doc 1        Filed 11/25/20 Entered 11/25/20 08:12:05                                 Desc
Debtor 1      LUCIA
               First Name       Middle Name       Last Name
                                                                 Petition Page 24 of 65
                                                  CARLOS-VALENTINO
                                                                                     Case number (If known)




   3.3.    Make:
                                       HONDA                  Who has an interest in the property? Check one.     Do not deduct secured,claims,or cstemptiona, Pot
                                                                                                                  the amount of any secured Claims .on Schedule D:
                                       ACCORD                 id Debtor 1 only
           Model:                                                                                               . Creditors Who Have ClaiMs secured by Properly.
                                       2010                   U Debtor 2 only
           Year:                                                                                                 Current value of the         Current value of the
                                                              U Debtor 1 and Debtor 2 only
                                       209000                                                                    entire property?             portion you own?
           Approximate mileage:                               U At least one of the debtors and another
           Other information:
                                                                                                                                2794.00       $              2794.00
           GOOD CONDITION                                     U Check if this is community property (see
                                                                instructions)


   3A.     Make:                                              Who has an interest in the property? Check one.     Pp not dOduOt SecOtspEclelros 'or exemptions. Put ,
                                                                                                                  thkernountbfany ie,Otttett.081111$ ',Ott 40h40,0_0: '
           Model:                                             U Debtor 1 only                                     013dItOtS Whd Have ClbimS'SeourettbY Fitoparty.
                                                              U Debtor 2 only
           Year:                                                                                                  Current value of the        Current value of the
                                                              U Debtor 1 and Debtor 2 only
                                                                                                                  entire property?            portion you own?
           Approximate mileage:                               U At least one of the debtors and another
           Other information:
                                                              U Check if this is community property (see
                                                                instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   El No
   U Yes


           Make:                                              Who has an interest in the property? Check one.     Do not deduct se,oured claims or exemPtiens:,,Pot:
   4.1.
                                                                                                                  the 'entoOnt of any se0i.ifed claims on Schedule D:
                                                              U Debtor 1 only
           Model:                                                                                                                        , . Secured
                                                                                                                 .Creditor* Who'HOVO'Pl*Irne
                                                              U Debtor 2 only
           Year:
                                                              U Debtor 1 and Debtor 2 only                        Current value of the        Current value of the
           Other information:                                 U At least one of the debtors and another           entire property?            portion you own?


                                                              U Check if this is community property (see
                                                                instructions)



   If you own or have more than one, list here:

           Make:                                              Who has an interest in the property? Check one.     po hot deduct secUrad clairhs or exemption's. Put
   4.2.
                                                                                                                  the anloullf of anYsedured claims o Chec410
           Model:                                             U Debtor 1 only                                     creditors Who Hoye claims SectIrOd'bY:Proporty
                                                              U Debtor 2 only
           Year:                                                                                                  Current value of the        Current value of the
                                                              U Debtor 1 and Debtor 2 only
                                                                                                                  entire property?            portion you own?
           Other information:                                 U At least one of the debtors and another


                                                              U Check if this is community property (see
                                                                instructions)




5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                         3385.00
  you have attached for Part 2. Write that number here




 Official Form 106A/B                                          Schedule A/B: Property                                                                  page 3
                      Case 20-72048-bem                      Doc 1      Filed 11/25/20 Entered 11/25/20 08:12:05                       Desc
    Debtor 1       LUCIA
                    First Name        Middle Name        Last Name
                                                                      Petition Page 25 of 65
                                                         CARLOS-VALENTINO
                                                                                          Case number (If known)



               Describe Your Personal and Household Hems

                                                                                                                                    utrent Value of
     0 V00 Own or ilaV,e         any legal or equitable Interest in any of the following Items?                                   par ion  n you o Nnlth
                                                                                                                                               dunc se ured claims
                                                                                                                                  oproenxoetnio
                                                                                                                                            peti0 st
    6. Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
       CI Nlo
       10 Yes. Describe               I BED, BEDDING, CHAIRS, COOKING UTENSILS, COUCH, EATING                                                          700.00
                                     IUTENSILS, FRIDGE, MICROWAVE, PICTURE FRAMES, AND TOWELS
    7. Electronics
I      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including cell phones, cameras, media players, games
       U No
       10 Yes. Describe                COMPUTER, PRINTER, SMARTPHONE, AND TV                                                                           350.00

    8. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ▪ No
       U Yes. Describe                                                                                                                                     0.00

    9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                 and kayaks; carpentry tools; musical instruments
       IRI
         No
       U Yes. Describe                                                                                                                                      0.00

    10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       El No
       U Yes. Describe                                                                                                                                      0.00

    11.Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       Li No
       RI Yes. Describe                ALL CLOTHES AND FOOTWEAR                                                                                         150.00


    12.Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver
       U No
       ▪ Yes. Describe                 BRACELET, EARRINGS, AND NECKLACE                                                                                  20.00

    13. Non-farm animals
       Examples: Dogs, cats, birds, horses

       Li No
       ▪ Yes. Describe                 DOG                                                                                                              100.00

    14 Any other personal and household items you did not already list, including any health aids you did not list

       • No
       U Yes. Give specific                                                                                                                                0.00
         information.

    15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                    1320.00
        for Part 3. Write that number here                                                                                    4


     Official Form 106A/B                                            Schedule NB: Property                                                        page 4
                Case 20-72048-bem                        Doc 1      Filed 11/25/20 Entered 11/25/20 08:12:05                           Desc
Debtor 1
             LUCIA
                                                                  Petition Page 26 of 65
                                                     CARLOS-VALENTINO
                                                                                      Case number (if known)
              First Name    Middle Name              Last Name




            Describe Your Financial Assets
                                                 ,
Do you ownor hive any legal or. eq ltables Interest in any of the follovvin                                                        Current Val(ie of the
                                                                  ,
                                                                                                                                   portion you Own
                                                                                                                                   Do not deduct secured clainis
                                                                                                                                   or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   U No
       Yes                                                                                                  Cash:                                     50.00


17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.
   U No
   ki Yes                                                        Institution name:


                            17.1. Checking account:               DELTA COMMUNITY CREDIT UNION                                                          0.00

                             17.2. Checking account:              GEORGIAS OWN CREDIT UNION                                                            98.00

                             17.3. Savings account:               DELTA COMMUNITY CREDIT UNION                                                          8.00
                             17.4. Savings account:               GEORGIAS OWN CREDIT UNION                                                              1.00
                             17.5. Certificates of deposit:

                             17.6. Other financial account:       WELLS FARGO                                                                          28.00
                             17.7. Other financial account:       BANK OF AMERICA                                                                    120.00

                             17.8. Other financial account:       AMERICAN EXPRESS                                                                   138.00
                             17.9. Other financial account:       JPMORGAN CHASE                                                                       60.00



18.Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    RI No
   U Yes                     Institution or issuer name:




19.Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture
   10 No                     Name of entity:                                                                % of ownership:
    U Yes. Give specific
      information about
      them




 Official Form 106A/B                                            Schedule A/B: Property                                                           page 5
                Case 20-72048-bem                       Doc 1       Filed 11/25/20 Entered 11/25/20 08:12:05                      Desc
Debtor 1
             LUCIA
                                                                  Petition Page 27 of 65
                                                    CARLOS-VALENTINO
                                                                                      Case number (ifk..)
              First Name     Middle Name            Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   El No
   U Yes. Give specific      Issuer name:
     information about
     them




21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   U No
   El Yes. List each
      account separately.    Type of account:          Institution name:

                             401(k) or similar plan:    MERRILL LYNCH                                                                    16875.00

                             Pension plan:

                             IRA:

                             Retirement account:

                             Keogh:

                             Additional account:

                             Additional account:



22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

   la No
   U Yes                                           Institution name or individual:
                              Electric:

                              Gas:

                              Heating oil:

                              Security deposit on rental unit:

                              Prepaid rent:

                              Telephone:

                              Water:

                              Rented furniture:

                              Other:



23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   El No
   U Yes                       Issuer name and description:




 Official Form 106A/B                                            Schedule A/B: Property                                                  page 6
                 Case 20-72048-bem                    Doc 1      Filed 11/25/20 Entered 11/25/20 08:12:05                                  Desc
Debtor 1      LUCIA
               First Name    Middle Name          Last Name
                                                               Petition Page 28 of 65
                                                  CARLOS-VALENTINO
                                                                                   Case number (if known)



24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   RI No
   U Yes                             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

   la No
   U Yes. Give specific
     information about them....                                                                                                                                0.00

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   RI No
   U Yes. Give specific
     information about them....                                                                                                                                0.00

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

       No
   U Yes. Give specific
     information about them....                                                                                                                                0.00


                                                                                                                                          Current 4a1UO of, the
                                                                                                                                                              .,
                                                                                                                                          pOrtion you ov.M?
                                                                                                                                          Do,o9t gOduct secured
                                                                                                                                          Claims or exertiptions,

28. Tax refunds owed to you
   U No
   el Yes. Give specific information                                                                               Federal:                             1500.00
            about them, including whether
            you already filed the returns                                                                          State:
            and the tax years.
                                                                                                                   Local:


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   RI No
   U Yes. Give specific information
                                                                                                               Alimony:
                                                                                                                Maintenance:
                                                                                                                Support:
                                                                                                                Divorce settlement:
                                                                                                                Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   U No
   El Yes. Give specific information
                                                 CARES ACT STIMULUS CHECK                                                                                  1200.00


 Official Form 106A/B                                         Schedule A/B: Property                                                                  page 7
                    Case 20-72048-bem                      Doc 1       Filed 11/25/20 Entered 11/25/20 08:12:05                                            Desc
                LUCIA                                  CARLOS-VALENTINO
   Debtor 1
                  First Name      Middle Name          Last Name
                                                                     Petition Page 29 of 65
                                                                                         Case number (if known)




  31. Interests in insurance policies
     Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter's insurance

      U   No
      El Yes. Name the insurance company            Company name.                                            Beneficiary:                              Surrender or refund value:
              of each policy and list its value....
                                                       NEW YORK LIFE                                          LILIANA CARLOS-VALE                      $                    0.00



1 32. Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.
      Ei No
      U Yes. Give specific information
                                                                                                                                                                            0.00

  33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
      El No
      U Yes. Describe each claim
                                                                                                                                                                             0.00
  34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
      Ei No
      U Yes. Describe each claim
                                                                                                                                                                            0.00


  35. Any financial assets you did not already list

      Ei No
      U Yes. Give specific information                                                                                                                                      0.00


  36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. Write that number here                                                                                                    4                        20086.00



  Part 5:       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate                                                         in Part 1.


  37. 00 you own or have any legal or equitable interest in any business-related property?
      El No. Go to Part 6.
      U Yes. Go to line 38.

                                                                                                                                                     Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                     or exemptions.

  38. Accounts receivable or commissions you already earned
      CI No
      U Yes. Describe


  39. Office equipment, furnishings, and supplies
      Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      U No
      U Yes. Describe




   Official Form 106A/B                                            Schedule A/B: Property                                                                          page 8
                    Case 20-72048-bem                     Doc 1       Filed 11/25/20 Entered 11/25/20 08:12:05                    Desc
                 LUCIA                                CARLOS-VALENTINO
    Debtor 1
                  First Name    Middle Name           Last Name
                                                                    Petition Page 30 of 65
                                                                                        Case number (if known)



    40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       U No
       U Yes. Describe



    41. Inventory
         Li No
         U Yes. Describe



    42. Interests in partnerships or joint ventures
       U No
       U Yes. Describe          Name of entity:                                                             % of ownership:




    43. Customer lists, mailing lists, or other compilations
        U No
        U Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                U No
                U Yes. Describe.



    44. Any business-related property you did not already list
        Li No
       U Yes. Give specific
         information




    45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
        for Part 5. Write that number here                                                                               4

1


                Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       id No. Go to Part 7.
       U Yes. Go to line 47.

                                                                                                                              :Current value of the
                                                                                                                               portion you own?
                                                                                                                              100. not :deduct securet
                                                                                                                               or exemptions.
    47. Farm animals
       Examples: Livestock, poultry, farm-raised fish
       CI No
       U Yes




    Official Form 106A/B                                          Schedule A/B: Property                                                    page 9
                 Case 20-72048-bem                  Doc 1      Filed 11/25/20 Entered 11/25/20 08:12:05                          Desc
Debtor 1      LUCIA
               First Name     Middle Name       Last Name
                                                             Petition Page 31 of 65
                                                cARLOSNALEN-riNo                 Case number (If known)



48. Crops—either growing or harvested

   U No
   O Yes. Give specific
     information.

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
   U No
   O Yes



50. Farm and fishing supplies, chemicals, and feed

   CI No
   O Yes



51. Any farm- and commercial fishing-related property you did not already list
   1:1 No
   0 Yes. Give specific r
       information.


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                0.00
    for Part 6. Write that number here                                                                                   4


Part 7:      Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

   10 No
   O Yes. Give specific
     information.




54. Add the dollar value of all of your entries from Part 7. Write that number here                                                          0.00



Part 8:      List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2                                                                                        4          5000.00

56. Part 2: Total vehicles, line 5                                                  3385.00

57. Part 3: Total personal and household items, line 15                             1320.00

58. Part 4: Total financial assets, line 36                                     20086.00

59. Part 5: Total business-related property, line 45                                     0

60. Part 6: Total farm- and fishing-related property, line 52                          0.00

61. Part 7: Total other property not listed, line 54                    $              0.00

62. Total personal property. Add lines 56 through 61.                           24791.00      Copy personal property total   4


63. Total of all property on Schedule AIB. Add line 55 + line 62                                                                        29791.00



 Official Form 106A/B                                       Schedule NB: Property                                                       page 10
           Case 20-72048-bem
Re: Lucia Carlos-Valentino              Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05   Desc
                                                Petition Page 32 of 65
Overflow - Schedule A/B
Question 17:

 Account Type         Savings Account

 Institution Name     Wells Fargo

 Value                $3



 Account Type         Savings Account

 Institution Name     Bank Of America

 Value                $1




Overflow - Schedule A/B                                                                         Page 1 of 1
                     Case 20-72048-bem                           Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                                    Desc
                                                                         Petition Page 33 of 65
 Fill in this information to identify your case:

 Debtor 1          LUCIA                                                     CARLOS-VALENTINO
                    First Name                     Middle Name               Last Name

 Debtor 2
 (Spouse, If filing) First Name                    Middle Name               Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                                                         U Check if this is an
  (If known)
                                                                                                                                                       amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                            04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, If you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:         Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      El You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      U You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


          fief description of the property and line on            Current value of the      Amount Of the exemption you claim •       Specific laws that allow exernptio
                                                                                                                                             „
          01104fuli! A/B that lists this property                 portion you own
                                                                  Copy the value from       Check only one box for each exemption:
                                                                  Schedule NB

      Brief                                                                                                                          Ga. Code Ann. § 44-13-100 (a)(6)
                                  TIMESHARE MEMBER# 10032                        5000.00         $         5000.00
      description:
                                                                                            U    100% of fair market value, up to
      Line from
      Schedule A/B:               1.1                                                            any applicable statutory limit


      Brief                                                                                                                          Ga. Code Ann. § 44-13-100 (a)(3)
                                  AUTOMOBILE GOOD CONDITION                        591.00        $          591.00
      description:
                                                                                            U 100% of fair market value, up to
       Line from                  3.2
       Schedule A/B:                                                                          any applicable statutory limit

       Brief                                                                                                                         Ga. Code Ann. § 44-13-100 (a)(3)
                                  AUTOMOBILE GOOD CONDITION                      2794.00        J $        2794.00
       description:
                                                                                            U 100% of fair market value, up to
       Line from
       Schedule A/B .             3.3                                                         any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      RI No
      U Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            U      No
            U      Yes



Official Form 106C                                                Schedule C: The Property You Claim as Exempt                                                   page 1 of
                Case 20-72048-bem                     Doc 1       Filed 11/25/20 Entered 11/25/20 08:12:05                                    Desc
Debtor 1
             LUCIA                                              Petition Page 34 of 65
                                                  CARLOS-VALENTINO
                                                                                    Case number of known)
              First Name          Middle Name     Lest Name




             Additional Page

      Brief detieliptiorrof the .ONP911$1.iii4            Current value of the     Amount of the exemption you claim                                          exemption
     :On ,$OhertOe'00thetilt4thie.OrOPif                  portion, you •own
                                                                    . „.
                                                         Copy the value from       check only one box for each exemption
                                                         Schedule A/13

     Brief                 HOUSEHOLD BED, BEDDING, CHAIRS $               700.00                 700.00                    Ga. Code Ann. § 44-13-100 (a)(4)
     description:
                                                                                   U 100% of fair market value, up to
     Line from             6
     Schedule A/B:                                                                   any applicable statutory limit

     Brief                 ELECTRONICS COMPUTER, PRINTER $                350.00      $           350.00                   Ga. Code Ann. § 44-13-100 (a)(4)
     description:
     Line from                                                                     U 100% of fair market value, up to
     Schedule NB:
                           7                                                         any applicable statutory limit


     Brief                 CLOTHES ALL CLOTHES AND FOOTVY $               150.00                  150.00                   Ga. Code Ann. § 44-13-100 (a)(4)
     description:                                                                      $

     Line from                                                                     U 100% of fair market value, up to
                           11                                                        any applicable statutory limit
     Schedule A/B:

     Brief                 JEWELRY BRACELET, EARRINGS, AN $                20.00                   20.00                   Ga. Code Ann. § 44-13-100 (a)(5)
     description:                                                                  Er $

     Line from             12                                                      U 100% of fair market value, up to
     Schedule A/B:                                                                   any applicable statutory limit

     Brief                 PERSONAL ANIMALS DOG                           100.00                  100.00                   Ga. Code Ann. § 44-13-100 (a)(4)
     description:
     Line from                                                                     U 100% of fair market value, up to
     Schedule A/B:
                           13                                                        any applicable statutory limit


     Brief                 CASH                                            50.00                   50.00                   Ga. Code Ann. § 44-13-100 (a)(6)
     description:
     Line from                                                                     U 100% of fair market value, up to
                           16                                                        any applicable statutory limit
     Schedule NB:

     Brief                 CHECKING ACCOUNT DELTA COMMU $                   0.00                    0.00                   Ga. Code Ann. § 44-13-100 (a)(6)
     description:                                                                      $
                                                                                   U 100% of fair market value, up to
     Line from             17
     Schedule NB:                                                                    any applicable statutory limit

     Brief                 CHECKING ACCOUNT GEORGIAS OW $                  98.00                   98.00
     description:                                                                  1E1 $                                   Ga. Code Ann. § 44-13-100 (a)(6)

     Line from                                                                     U 100% of fair market value, up to
     Schedule A/B:
                           17                                                        any applicable statutory limit


     Brief                 CHECKING ACCOUNT WELLS FARGO $                  28.00                   28.00
                                                                                       $                                   Ga. Code Ann. § 44-13-100 (a)(6)
     description:
     Line from                                                                     U 100% of fair market value, up to
                           17                                                        any applicable statutory limit
     Schedule A/B:

     Brief                 CHECKING ACCOUNT BANK OF AMEF $                120.00                  120.00                   Ga. Code Ann. § 44-13-100 (a)(6)
     description:                                                                      $
                                                                                   U 100% of fair market value, up to
     Line from             17
     Schedule NB:                                                                    any applicable statutory limit

     Brief                 SAVINGS ACCOUNT DELTA COMMUN $                   8.00                    8.00
     description:                                                                      $                                   Ga. Code Ann. § 44-13-100 (a)(6)

     Line from                                                                     U 100% of fair market value, up to
     Schedule A/B:
                           17                                                        any applicable statutory limit


     Brief                 SAVINGS ACCOUNT GEORGIAS OWN $                   1.00                    1.00
                                                                                       $                                   Ga. Code Ann. § 44-13-100 (a)(6)
     description:
                                                                                   U 100% of fair market value, up to
      Line from      17
      Schedule NB: -                                                                 any applicable statutory limit



Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                                    page 2
                Case 20-72048-bem                     Doc 1         Filed 11/25/20 Entered 11/25/20 08:12:05                                      Desc
Debtor 1
             LUCIA                                CARLOS-VALENTINOPetition Page 35 of 65
                                                                                      Case number Of known)
              First Name        Middle Name       Lest Name




Mill         Additional Page

      Brief description of the property and line          Current value of the        Amount of the exeàiptioi you claim                          that allow exemtlon
      on Schedule Ail3 that lists this property           portion you own
                                                           opy. the value from        dh6Ok only one box for each,exemp
                                                              chedul Av.

     Brief                 SAVINGS ACCOUNT AMERICAN EXPR $                  138.00                     138.00                  Ga. Code Ann. § 44-13-100 (a)(6)
     description:                                                                           $

     Line from      17                                                                CI 100% of fair market value, up to
     Schedule IVB•.                                                                         any applicable statutory limit

     Brief                 SAVINGS ACCOUNT JPMORGAN CHA $                                               60.00
                                                                              60.00         $                                  Ga. Code Ann. § 44-13-100 (a)(6)
     description:
     Line from                                                                        0 100% of fair market value, up to
     Schedule A/B:
                           17                                                               any applicable statutory limit


     Brief                 SAVINGS ACCOUNT WELLS FARGO        $                3.00                   3.00                     Ga. Code Ann. § 44-13-100 (a)(6)
     description:                                                                     Ei
     Line from                                                                        CI 100% of fair market value, up to
                           17                                                               any applicable statutory limit
     Schedule A/B:

      Brief                SAVINGS ACCOUNT BANK OF AMERII $                    1.00                      1.00                  Ga. Code Ann. § 44-13-100 (a)(6)
      description:                                                                    Er $

      Line from            17                                                         0 100% of fair market value, up to
      Schedule A/B:                                                                         any applicable statutory limit

      Brief                RETIREMENT 401K MERRILL LYNCH $                 16875.00                  16875.00
                                                                                            $                                  11 U.S.C. § 522(b)(3)(C)
      description:
      Line from                                                                       U     100% of fair market value, up to
      Schedule NB:
                           21.rei                                                           any applicable statutory limit


      Brief                TAX REFUND FEDERAL TAX REFUND $                  1500.00                    1500.00                 Ga. Code Ann. § 44-13-100 (a)(6)
      description:
      Line from                                                                       U 100% of fair market value, up to
                           28                                                           any applicable statutory limit
      Schedule A/B:

      Brief                OWED OTHER                                       1200.00    Ef              1200.00                 Ga. Code Ann. § 44-13-100 (a)(6)
      description:
      Line from            30                                                         U 100% of fair market value, up to
      Schedule A/B:                                                                         any applicable statutory limit

      Brief                INSURANCE PLAN NEW YORK LIFE       $                0.00                       0.00
                                                                                            $                                  Ga. Code Ann. § 44-13-100 (a)(6)
      description:
                                                                                       U    100% of fair market value, up to
      Line from
      Schedule A/B:
                           31.1                                                             any applicable statutory limit


      Brief
      description:                                                                    Us
      Line from                                                                        U 100% of fair market value, up to
      Schedule A/B:                                                                      any applicable statutory limit

      Brief
      description:                                                                     Us
      Line from                                                                        0 100% of fair market value, up to
      Schedule A/B:                                                                         any applicable statutory limit

      Brief
      description:                                                                     Us
      Line from                                                                        U 100% of fair market value, up to
      Schedule A/B:                                                                      any applicable statutory limit


      Brief
      description:                                                                     Us
                                                                                       U 100% of fair market value, up to
      Line from
      Schedule NB: -                                                                     any applicable statutory limit


Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                       page 2
                        Case 20-72048-bem                     Doc 1        Filed 11/25/20 Entered 11/25/20 08:12:05                          Desc
                                                                         Petition Page 36 of 65
Fill in this information to identify your case:


Debtor 1              LUCIA                                                  CARLOS-VALENTINO
                      First Name                Middle Name                  Last Name

Debtor 2
(Spouse, if filing)   First Name                Middle Name                  Last Name


United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

Case number
 (If known)                                                                                                                                 0 Check if this is an
                                                                                                                                              amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
   0 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
   DE1 Yes. Fill in all of the information below.

Part 1:         List All Secured Claims

      List all secured 0010IC If a creditor has more than one Secured claim, fist the creditor separately
      for each6'01101
                  a   If more 'increditor
                                an elle          has a particular claim, list the other creditors in Part 2.
      As much as possible, list the claims in alphabetical order accordin g to the creditor's name

2.1                                                                                                                      $   10583.00   $   4372.00 $    6211.00
       CARMAX AUTO FINANCE                                Describe the property that secures the claim:
       Creditor's Name
       12800 TUCKAHOE CREEK PKY VEHICLE SPARK CHEVROLET
       Number            Street
                                                         As of the date you file, the claim is: Check all that apply.
                                                          O Contingent
        RICHMOND                   VA        23238        •   Unliquidated
       City                        State   ZIP Code       O   Disputed
  Who owes the debt? Check one.                           Nature of lien. Check all that apply.
  lir Debtor 1 only                                       lir An agreement you made (such as mortgage or secured
  O      Debtor 2 only                                        car loan)
  CI Debtor 1 and Debtor 2 only                           O Statutory lien (such as tax lien, mechanic's lien)
  LI At least one of the debtors and another              O   Judgment lien from a lawsuit
                                                          O Other (including a right to offset)
  U Check if this claim relates to a
     community debt
  Date debt was incurred 4/16/19                                                          0837
                                                          Last 4 digits of account number —    — — —
2.2                                                       Describe the property that secures the claim:
       Creditor's Name

       Number            Street
                                                          As of the date you file, the claim is: Check all that apply.
                                                          O   Contingent
                                                          •   Unliquidated
       City                        State   ZIP Code       O   Disputed
  Who owes the debt? Check one.                           Nature of lien. Check all that apply.
  •      Debtor 1 only                                    O An agreement you made (such as mortgage or secured
  •      Debtor 2 only                                      car loan)
  O Debtor 1 and Debtor 2 only                            O Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another               O   Judgment lien from a lawsuit
                                                          O Other (including a right to offset)
  U Check if this claim relates to a
     community debt
  Date debt was incurred                         Last 4 digits of account number
       '           "'  '        . •                                        .              .
       Add the,dollarvalue. of your entries in Column A on this page. Write that number, here:.''

 Official Form 106D                              Schedule D: Creditors Who Have Claims Secured by Property                                          page 1
                      Case 20-72048-bem                          Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                         Desc
  Fill in this information to identify your case:                        Petition Page 37 of 65

  Debtor 1            LUCIA                                                  CARLOS-VALENTINO
                       First Name                  Middle Name               Last Name
  Debtor 2
  (Spouse, if filing) First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

  Case number
                                                                                                                                          D Check if this is an
  (If known)                                                                                                                                  amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                         12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 Part 1:            List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
      a No. Go to Part 2.
       Yes.
 2. List all of Your priority unsecured claims. If a creditor has more than one priority unsecured claim list the creditor separately for each claim.For
    each claim listed, identify what type` Of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
    nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
    unsecured Claims, 1111 out the Continuation Page of Part 1,1f more than one creditor holds a particular claim, list the other creditors In Part 3.
      or an explanation of each type of claim see the instructions for this form in the instruction booklet


2.1
                                                                     Last 4 digits of account number
       Priority Creditors Name
                                                                     When was the debt Incurred?
       Number             Street

                                                                     As of the date you file, the claim is: Check all that apply.
                                                                     O Contingent
       City                               State     ZIP Code
                                                                     •    Unliquidated
       Who Incurred the debt? Check one.                             O Disputed
        O Debtor 1 only
        O Debtor 2 only                                              Type of PRIORITY unsecured claim:
        O Debtor 1 and Debtor 2 only                                 O Domestic support obligations
       El At least one of the debtors and another                    O Taxes and certain other debts you owe the government
        O Check if this claim is for a community debt                O Claims for death or personal injury while you were
       Is the claim subject to offset?                                 intoxicated
        •      No                                                    O    Other. Specify
        O Yes
2.2
                                                                     Last 4 digits of account number
       Priority Creditors Name
                                                                     When was the debt incurred?
       Number             Street
                                                                     As of the date you file, the claim is: Chdck all that apply.
                                                                     O Contingent
        City                              State     ZIP Code         •    Unliquidated

        Who incurred the debt? Check one.                            O    Disputed
        CI     Debtor 1 only
                                                                     Type of PRIORITY unsecured claim:
        O Debtor 2 only
                                                                     O Domestic support obligations
        O Debtor 1 and Debtor 2 only
                                                                     O Taxes and certain other debts you owe the government
        •      At least one of the debtors and another
                                                                     O Claims for death or personal injury while you were
        O Check if this claim is for a community debt                  intoxicated
        Is the claim subject to offset?                              O Other. Specify
        El No
        O Yes


 Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims '                                 page 1
 Debtor 1
                          Case
                         LUCIA         20-72048-bem CARLOS-VALENTINO
                                                          Doc 1 Filed 11/25/20 Entered     11/25/20 08:12:05
                                                                                   Case number (if known)
                                                                                                                                                      Desc
                         First Name      Middle Name Last Name Petition Page 38 of 65
  Part 2:           List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      D     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      la Yes
                         ,                      ,
      List all of your nonpriority, unsecure,   d "claims in the alphabetical order of the creditor
                                                                                              ,      who holds each claim:, If creditor has more than one
      noriPriority,anseCtired claim, list the creditor Separately for each claim For each claim listed, identify What fSlOo of OIAIM It is Do hoi list claims ,aiready,
      Included fl Pad If more than one creditor hOlds a Particular,Clairh' list the other creditors in Part 0.If you have more than  , threeilOnpriortty unsecured'
      clainis flu Out the Contintjatlon 'Page of Part 2:


4.1     BARCLAYS BANK DELAWARE                                                    Last 4 digits of account number 5362
        Nonpriority Creditor's Name                                                                                                                        $       109.00
        125 S WEST ST                                                             When was the debt incurred?            10/25/18
        Number                Street
        WILMINGTON                                     DE          19801
        City                                          State       ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                  U    Contingent
        Who Incurred the debt? Check one.                                         •    Unliquidated
        el Debtor 1 only                                                          U    Disputed
        El Debtor 2 only
        U Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
        U At least one of the debtors and another                                 •    Student loans

        CI Check If this claim is for a community debt                            U    Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
        Is the claim subject to offset?                                           U    Debts to pension or profit-sharing plans, and other similar debts
        el No                                                                     lir Other. Specify    CREDIT CARD
        U Yes

4.2     FIFTH THIRD BANK NA                                                       Last 4 digits of account number        2271                              $       1096.00
        Nonpriority Creditor's Name                                               When was the debt incurred?           47181119-
        5050 KINGSLEY DR
        Number       Street
        CINCINNATI                                    OH           45227          As of the date you file, the claim is: Check all that apply.
        City                                          State       ZIP Code
                                                                                       Contingent
        Who incurred the debt? Check one.                                              Unliquidated
                                                                                       Disputed
        el Debtor 1 only
        U Debtor 2 only
                                                                                  Type of NONPRIORITY unsecured claim:
        U Debtor 1 and Debtor 2 only
        El At least one of the debtors and another                                 U   Student loans
                                                                                   U   Obligations arising out of a separation agreement or divorce
        U Check If this claim Is for a community debt                                  that you did not report as priority claims
        Is the claim subject to offset?                                            U   Debts to pension or profit-sharing plans, and other similar debts
        el No                                                                     Er   Other. Specify   CREDIT CARD
        U Yes

         CAPITAL ONE BANK USA N                                                   Last 4 digits of account number _Q316
        Nonpriority Creditor's Name                                                                                                                        $       1391.00
        PO BOX 85520
                                                                                  When was the debt incurred?             12/31/10
        Number       Street
        RICHMOND                                       VA          23285
                                                                                  As of the date you file, the claim is: Check all that apply.
        City                                          State       ZIP Code
                     ,
                                                                                   U   Contingent
        Who incurred the debt? Check one.
                                                                                   •   Unliquidated
        61 Debtor 1 only
                                                                                   U   Disputed
        U Debtor 2 only
        U Debtor 1 and Debtor 2 only
                                                                                  Type of NONPRIORITY unsecured claim:
          U At least one of the debtors and another
                                                                                   U   Student loans
        U Check if this claim is for a community debt                              U   Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
        Is the claim subject to offset?
                                                                                   U   Debts to pension or profit-sharing plans, and other similar debts
        fir    No
                                                                                   IR Other. Specify    CREDIT CARD
        U Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
Debtor 1
                   Case 20-72048-bem CARLOS-VALENTINO
                  LUCIA                    Doc 1 Filed 11/25/20 Entered     11/25/20 08:12:05
                                                                    Case number (if known)
                                                                                                                                                    Desc
                 First Name
                          Middle Name Lest Name Petition Page 39 of 65
 Part 2:       Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this                                         with 4.4, followed by CS, and so forth.


4.4
       WF CRD SVC                                                                   Last 4 digits of account number       0370                              $ 2312.00
      Nonpnority Creditor's Name

      PO BOX 14517
                                                                                    When was the debt incurred?           1 0/6/19
      Number          Street
                                                                                     As of the date you file, the claim is: Check all that apply.
      DES MOINES                                  IA             50306
      City                                        State         ZIP Code             U Contingent
                                                                                     LI Unliquidated
      Who Incurred the debt? Check one.                                              Li Disputed
      0 Debtor 1 only
      LI Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only
                                                                                     U Student loans
      U At least one of the debtors and another
                                                                                     U Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                     Li Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                la Other. Specify CREDIT CARD
      el No
      Li Yes


4.5
      CITI                                                                           Last 4 digits of account number      5988                              $ 2626.00
      Nonpriority Creditor's Name

      PO BOX 6190
                                                                                     When was the debt incurred?          1 2/9/1 9
      Number           Street
                                                                                     As of the date you file, the claim is: Check all that apply.
       SIOUX FALLS                                 SD            57117
      City                                        State         ZIP Code             U Contingent
                                                                                     LIUnliquidated
      Who incurred the debt? Check one.                                              U Disputed
      O Debtor 1 only
      U Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      Li Debtor 1 and Debtor 2 only
                                                                                     U Student loans
      U At least one of the debtors and another                                      U Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                     Li Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                O Other. Specify    CREDIT CARD
      el No
      Li Yes

4.6                                                                                                                                                         $ 2908.00
       DISCOVER FIN SVCS LLC                                                         Last 4 digits of account number       0499
      Nonprionty Creditor's Name

      PO BOX 15316
                                                                                     When was the debt incurred?           3/26/1 7
      Number           Street
       WILMINGTON                                  DE            19850
                                                                                     As of the date you file, the claim is: Check all that apply.

      City                                        State         ZIP Code             LI   Contingent
                                                                                     LI   Unliquidated
      Who incurred the debt? Check one.                                              LI   Disputed
      O Debtor 1 only
      U Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                   O Student loans
      U At least one of the debtors and another                                      O Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                     U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                i4 Other. Specify   CREDIT CARD
      el No
      Li Yes




Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page 4
Debtor 1
                         Case 20-72048-bem CARLOS-VALENTINO
                       LUCIA                     Doc 1 Filed 11/25/20 Entered     11/25/20 08:12:05
                                                                          Case number Of known)
                                                                                                                                                          Desc
                                Middle Name
                       First Name           Lest Name Petition Page 40 of 65
 Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page


                 rig ari ehtries oh this Page number them beginning with 4.4, followed                           and so forth.


4.7
      DELTA COMMUNITY CREDIT                                                              Last 4 digits of account number 0041                                      $ 3131.00
      Nonpriority Creditor's Name

      1025 VIRGINIA AVE
                                                                                          When was the debt incurred?             7/22/1 7
      Number                 Street
                                                                                          As of the date you file, the claim is: Check all that apply.
      ATLANTA                                             GA             30354
      City                                                State        ZIP Code           U Contingent
                                                                                          •       Unliquidated
      Who Incurred the debt? Check one.                                                   U Disputed
      ▪         Debtor 1 only
      U Debtor 2 only                                                                     Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                        U Student loans
      •         At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                          U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                             Other. Specify   OTHER
      El No
      U Yes


4.8
          CITICARDS CEINA                                                                 Last 4 digits of account number 7101                                      $ 4528.00
      Nonprionty Creditors Name

          PO BOX 6241
                                                                                          When was the debt incurred?             1 1 /7/1 8
      Number                 Street
                                                                                          As of the date you file, the claim is: Check all that apply.
          SIOUX FALLS                                      SD            57117
      City                                                State         ZIP Code                  Contingent
                                                                                                  Unliquidated
      Who incurred the debt? Check one.                                                           Disputed
      10 Debtor 1 only
      U Debtor 2 only                                                                     Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                        U Student loans
                At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      U Check If this claim is for a community debt
                                                                                          • Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                     El      Other. Specify   CREDIT CARD
      tzi No
      U Yes


                                                                                                                                                                    $ 5872.00
          GEoRGIAS OWN CU                                                                 Last 4 digits of account number 0020
      Nonprionty Creditor's Name
          1979 LAKESIDE PKWY STE 1
                                                                                          When was the debt Incurred?              1 2/9/1 4
      Number                 Street
              TUCKER                                       GA            30084
                                                                                          As of the date you file, the claim is: Check all that apply.
      City                                                State         ZIP Code              U Contingent
                                                                                              •   Unliquidated
      Who incurred the debt? Check one.                                                       U Disputed
      RI Debtor 1 only
          •     Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
          •     Debtor 1 and Debtor 2 only                                                    U Student loans
          U At least one of the debtors and another                                           U Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
          U Check if this claim is for a community debt
                                                                                              U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                             Other. Specify   CREDIT CARD
      ei No
          U Yes




Official Form 106E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                            page 4
Debtor 1
                     Case 20-72048-bem CARLOS-VALENTINO
                   LUCIA                     Doc 1 Filed 11/25/20 Entered     11/25/20 08:12:05
                                                                      Case number (If known)
                                                                                                                                                       Desc
                   Filet Name
                            Middle Name Last Name Petition Page 41 of 65
 Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page



                                                         ber them beginning with 4.4, followed

4.10
       BANK OF AMERICA                                                                  Last 4 digits of account number      5704                              $ 6309.00
       Nonpriority Creditor's Name

       POB 17054
                                                                                        When was the debt incurred?          12/20/18
       Number           Street
                                                                                        As of the date you file, the claim is: Check all that apply.
       WILMINGTON                                       DE             19884
       City                                             State        ZIP Code           El Contingent
                                                                                        LI Unliquidated
       Who Incurred the debt? Check one.                                                El Disputed
       ia Debtor 1 only
       U Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                     El Student loans
       El At least one of the debtors and another                                       El Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       U Check If this claim is for a community debt
                                                                                        U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  •    Other. Specify   CREDIT CARD
       El No
       U Yes


4.11
        AMEX                                                                            Last 4 digits of account number      2171                              $   8033.00
       Nonpriority Creditor's Name

        PO BOX 297871
                                                                                        When was the debt incurred?          8/8/17
       Number            Street
                                                                                        As of the date you file, the claim Is: Check all that apply.
        FORT LAUDERDALE                                  FL            33329
       City                                             State         ZIP Code          U Contingent
                                                                                        • Unliquidated
       Who incurred the debt? Check one.                                                U Disputed
       El     Debtor 1 only
       El     Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       U      Debtor 1 and Debtor 2 only                                                U Student loans
       El     At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                        El Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  El Other. Specify     CREDIT CARD
       el No
       U Yes

4.12                                                                                                                                                           $   8874.00
        SALLIE MAE BANK INC                                                             Last 4 digits of account number       3676
       Nonpriority Creditor's Name
        300 CONTINENTAL DR
                                                                                        When was the debt incurred?           8/23/19
       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
        NEWARK                                           DE            19713

       City                                             State         ZIP Code          U Contingent
                                                                                        •  Unliquidated
       Who Incurred the debt? Check one.                                                El Disputed
       U Debtor 1 only
       U Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                     Er Student loans
       Ei At least one of the debtors and another                                       El Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       U Check If this claim Is for a community debt
                                                                                        U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  El Other. Specify
       el No
       El Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
Debtor 1
                   Case 20-72048-bem CARLOS-VALENTINO
                 LUCIA                     Doc 1 Filed 11/25/20 Entered     11/25/20 08:12:05
                                                                    Case number (if known)
                                                                                                                                                   Desc
                 First Name
                          Middle Name Lest Name Petition Page 42 of 65
 Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page


                                             number them beginning
                                                             •   _ with                                    and so forth
                                                                            1,••'
4.13
       BARCLAYS BANK DELAWARE                                                       Last 4 digits of account number 2911                                  $ 10653.00
       Nonpriority Creditor's Name
       125 S WEST ST
                                                                                    When was the debt incurred?           8/20/13
       Number          Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       WILMINGTON                                   DE            19801
       City                                        State         ZIP Code           LI Contingent
                                                                                    •      Unliquidated
       Who Incurred the debt? Check one.                                            U Disputed
       ia Debtor 1 only
       U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only
                                                                                    U Student loans
       U At least one of the debtors and another                                    U Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                    U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              El Other. Specify       CREDIT CARD
       id No
       U Yes


4.14
       NELNET LNS                                                                   Last 4 digits of account number 4439                                  $ 12875.00
       Nonpriority Creditor's Name
       PO BOX 1649
                                                                                    When was the debt incurred?           7/26/05
       Number      Street
                                                                                    As of the date you file, the claim is: Check all that apply.
        DENVER                                      CO             80201
       City                                        State         ZIP Code           LI     Contingent
                                                                                           Unliquidated
       Who incurred the debt? Check one.                                                   Disputed
       El Debtor 1 only
       U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only
                                                                                    Ei     Student loans
       U At least one of the debtors and another                                    U Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                    U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              U Other. Specify
       el No
       U Yes

4.15                                                                                                                                                      $ 14400.00
        NELNET LNS                                                                  Last 4 digits of account number 4539
       Nonpriority Creditor's Name
        PO BOX 1649
                                                                                    When was the debt incurred?           7/26/05
       Number          Street
       DENVER                                       CO             80201
                                                                                    As of the date you file, the claim is: Check all that apply.
       City                                        State         ZIP Code                  Contingent
                                                                                           Unliquidated
       Who incurred the debt? Check one.                                                   Disputed
       El Debtor 1 only
       U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                        Student loans
       U At least one of the debtors and another                                    U Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                    U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  U Other. Specify
       ei No
       U Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
                     Case 20-72048-bem CARLOS-VALENTINO
                   LUCIA                     Doc 1 Filed 11/25/20 Entered 11/25/20 08:12:05                                                          Desc
Debtor 1                                                              Case number Of known)
                   First Name
                            Middle Name Last Name Petition Page 43 of 65
 Part 2:         Your NONPRIORITY Unsecured Claims — Continuation Page


 After lIstlrog any entrieS on this page,                       beginning with 4.4, followed
                                                                 ,          '       •
4.16
       DELTA COMMUNITY CREDIT                                                       Last 4 digits of account number 2823                                       $ 15891.00
       Nonpriority Creditor's Name
       1025 VIRGINIA AVE
                                                                                    When was the debt Incurred?              9/11/17
       Number            Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       ATLANTA                                      GA             30354
       City                                        State         ZIP Code           U Contingent
                                                                                    •      Unliquidated
       Who incurred the debt? Check one.                                            U      Disputed
       •      Debtor 1 only
       U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only
                                                                                    U Student loans
       U At least one of the debtors and another
                                                                                    U      Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       CI Check if this claim is for a community debt
                                                                                    O      Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              •      Other. Specify   CREDIT CARD
       el No
       U Yes




                                                                                    Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                    When was the debt incurred?
       Number            Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       City                                        State         ZIP Code           U Contingent
                                                                                    •      Unliquidated
       Who Incurred the debt? Check one.                                            U Disputed
       U Debtor 1 only
       U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only
                                                                                    U Student loans
       O At least one of the debtors and another                                    U      Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       U Check If this claim is for a community debt
                                                                                    CI     Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              U Other. Specify
       •      No
       U Yes



                                                                                    Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                    When was the debt Incurred?
       Number            Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       City                                        State         ZIP Code           O      Contingent
                                                                                    •      Unliquidated
       Who Incurred the debt? Check one.                                            U Disputed
       U Debtor 1 only
       U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only
                                                                                    U Student loans
       U At least one of the debtors and another
                                                                                    U Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                    U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  U Other. Specify
       U No
           U Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                              page 4
                 Case 20-72048-bemCARLOS-VALENTINO
               LUCIA                     Doc 1 Filed 11/25/20 Entered 11/25/20 08:12:05                                      Desc
Debtor 1                                                          Case number (I( known)
               First Name
                        Middle Name Last Name Petition Page 44 of 65
           Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                        Total claim


                 6a. Domestic support obligations                               6a.                        0.00
Total claims
from Part 1
                 6b. Taxes and certain other debts you owe the
                     government                                                 6b.                        0.00
                 6c. Claims for death or personal injury while you were
                     intoxicated                                                6c.                        0.00
                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                                    6d. +                      0.00


                 6e. Total. Add lines 6a through 6d.                            6e.
                                                                                                           0.00


                                                                                        Total claim

                 6f. Student loans                                              6f.                   36149.00
                 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                     6g.      $                 0.00
                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.                        0.00


                 61. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    61.   + $              64859.00


                 6j. Total. Add lines 6f through 6i.                            6j.
                                                                                                      101008.00




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                            page 14
                    Case 20-72048-bem                        Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                           Desc
                                                                     Petition Page 45 of 65
 Fill in this information to identify your case:


 Debtor            LUCIA                                                CARLOS-VALENTINO
                    First Name                 Middle Name              Last Name

 Debtor 2
 (Spouse If filing) First Name                 Middle Name              Last Name

                                           NORTHERN DISTRICT OF GEORGIA
 United States Bankruptcy Court for the:

 Case number
  (If known)                                                                                                                          U Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
       ki No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       U Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



       Person or company,with whom you ave the contract or lease                               Ote what the contract


2.1


       Name

       Number          Street

       City                                State      ZIP Code

2.2


       Name

       Number          Street


       City                                State      ZIP Code

2.31

       Name

      • Number         Street


       City                                State      ZIP Code

2.41

       Name

       Number          Street


       City                                State      ZIP Code



Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                           page 1
                    Case 20-72048-bem                              Doc 1        Filed 11/25/20 Entered 11/25/20 08:12:05                                 Desc
                                                                              Petition Page 46 of 65
 Fill in this information to identify your case:

 Debtor 1           LUCIA                                                        CARLOS-VALENTINO
                    First Name                       Middle Name                 Lest Name

 Debtor 2
 (Spouse, if filing) First Name                      Middle Name                 Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
  (If known)
                                                                                                                                                        U Check if this is an
                                                                                                                                                          amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                           12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       U No
       El Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       U No. Go to line 3.
       El Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           0    No
           ig Yes. In which community state or territory did you live?                CA                   . Fill in the name and current address of that person.

                  CRAIG CARLOS-VALENTINO JR.
                  Name of your spouse, former spouse, or legal equivalent

                  28247 BEATRON WAY
                  Number            Street

                  HAYWARD                                          CA                        94544
                  City                                             State                       ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 1060), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                                   :Cory-tott,::•2t.:74-tEteeditioew4,
                                                                                                                  lefookop•joh,000.1.0itotAppliy!._
3.1
          LILIANA CARLOS-VALENTINO                                                                                  0   Schedule D, line
         Name
          1194 SUMMERSTONE TRACE                                                                                   Er Schedule E/F, line      4.12
         Number            Street                                                                                   U   Schedule G, line
          AUSTELL                                                     GA                       30168
         City                                                         State                     ZIP Code

3.2
                                                                                                                    0   Schedule D, line
         Name
                                                                                                                    0   Schedule E/F, line
         Number            Street                                                                                   0   Schedule G, line

         City                                                         State                     ZIP Code

 3.3
                                                                                                                        Schedule D, line
         Name
                                                                                                                    0   Schedule E/F, line
         Number            Street                                                                                   0   Schedule G, line

         City                                                         State                     ZIP Code


                                                                                                                                                                 page 1
Official Form 106H                                                            Schedule H: Your Codebtors
                    Case 20-72048-bem                      Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                           Desc
                                                                   Petition Page 47 of 65
 Fill in this information to identify your case:


 Debtor 1            LUCIA                                            CARLOS-VALENTINO
                    First Name               Middle Name              Last Name

 Debtor 2
 (Spouse, if firing) First Name              Middle Name              Last Name

                                           NORTHERN DISTRICT OF GEORGIA
 United States Bankruptcy Court for the:

 Case number                                                                                           Check if this is:
  (If known)
                                                                                                       •     An amended filing
                                                                                                       •     A supplement showing postpetition chapter 13
                                                                                                             income as of the following date:
Official Form 1061                                                                                           MM / DD / YYYY

Schedule I: Your Income                                                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                   Describe Employment


I. Fill in your employment
   information.                                                                                                                or nbti4111,ng spouse

    If you have more than one job,
    attach a separate page with
    information about additional            Employment status            El Employed                                   U Employed
    employers.                                                           U Not employed                                U Not employed
    Include part-time, seasonal, or
    self-employed work.
                                            Occupation                  RELATIONSHIP MANAGER
    Occupation may include student
    or homemaker, if it applies.
                                            Employer's name             BANK OF AMERICA

                                            Employer's address          2693 POWDER SPRINGS ROAD
                                                                         Number Street                               Number   Street




                                                                        MARIETTA                 GA    30064
                                                                         City            State    ZIP Code           City                State ZIP Code

                                            How long employed there?        2 YEARS

 Part 2:           Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                  For Debtor 1        For Potp'r 2 or
                                                                                                                               spous
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.           2.     $    3975.66
 3. Estimate and list monthly overtime pay.                                               3, + $           0.00      +$


 4. Calculate gross income. Add line 2 + line 3.                                          4.     $    3975.66



Official Form 1061                                                  Schedule I: Your Income                                                    page 1
                    Case 20-72048-bem                              Doc 1           Filed 11/25/20 Entered 11/25/20 08:12:05                                             Desc
                                                                                 Petition Page 48 of 65
                 LUCIA                                          CARLOS-VALENTINO
Debtor 1                                                                                                                     Case number (if known)
                  First Name         Middle Name               Last Name



                                                                                                                          Fo Debtor 1                 For Debtor 2 or
                                                                                                                                                      non-Mina spouse

    Copy line 4 here                                                                                        4    4.       $      3975.66

5. Indicate whether you have the payroll deductions below:

     5a. Tax, Medicare, and Social Security deductions                                                          5a.      $           656.26             $
      5b. Mandatory contributions for retirement plans                                                          5b.      $         1190.43              $
      5c. Voluntary contributions for retirement plans                                                          5c.      $               0.00           $
      5d. Required repayments of retirement fund loans                                                          5d.      $               0.00           $
      5e. Insurance                                                                                             5e.      $               0.00           $
      5f. Domestic support obligations                                                                          5f.      $               0.00           $

      5g. Union dues                                                                                            5g.      $               0.00           $

      5h. Other deductions. Specify:                                                                            5h. 1-$                  0.00         + $

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f + 5g + 5h. 6.                                       $       1846.69               $
 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                          7.       $       2128.97               $

 8. List all other income regularly received:
      8a. Net income from rental property and from operating a business,                                         8a.     $             0.00
          profession, or farm
           Attach a statement for each property and business showing gross receipts, ordinary and
           necessary business expenses, and the total monthly net income.


      8b. Interest and dividends                                                                                                       0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent                                                        0.00
          regularly receive
           Include alimony, spousal support, child support, maintenance, divorce settlement, and
           property settlement.

      8d. Unemployment compensation                                                                                                    0.00
      Be. Social Security                                                                                                              0.00
      8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) of any non-cash assistance that you
           receive, such as food stamps or housing subsidies.
           Specify (Debtor 1):                     Specify (Debtor 2 or Non-Filing Spouse):


                                                                                                                                        0.00


      8g. Pension or retirement income                                                                                                 0.00
      8h. Other monthly income.
           Specify (Debtor 1):                     Specify (Debtor 2 or Non-Filing Spouse):

            DAUGHTER HELPS PAY BILLS
                                                                                                                         $          400.00

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                                  $         400.00

10. Calculate monthly income. Add line 7 + line 9.                                                                        $       2528.97                                  $      2528.97
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-tiling spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
    relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

    Specify:                                                                 FAMILY                                                                                 11.+ $              50.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                    12.           2578.97
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
                                                                                                                                                                           Combined
13. Do you expect an increase or decrease within the year after you file this form?                                                                                        monthly Income
        No.
     U Yes. Explain:


Official Form 1061                                                                 Schedule I: Your Income                                                                     page 2
                         Case 20-72048-bem                   Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                            Desc
                                                                     Petition Page 49 of 65
     Fill in this information to identify your case:


     Debtor 1          LUCIA                                            CARLOS-VALENTINO
                        First Name             Middle Name              Last Name                      Check if this is:
     Debtor 2                                                                                          U An amended filing
     (Spouse, if filing) First Name            Middle Name              Last Name
                                                                                                       •   A supplement showing postpetition chapter 13
     United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA                                  expenses as of the following date:
     Case number                                                                                           MM / DD / YYYY
      (If known)




    Official Form 106J
    Schedule J: Your Expenses                                                                                                                           12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

pill                   Describe Your Household

11. Is this a joint case?

      El No. Go to line 2.
      U Yes. Does Debtor 2 live in a separate household?

                   U No
                   U Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

    2. Do you have dependents?               U No                                   Dependent's relationship to              Dependent's    Does dependent live   •
      Do not list Debtor 1 and               d Yes. Fill out this information for   Debtor 1 or Debtor 2                     age            with you?
      Debtor 2.                                  each dependent
                                                                                                                                            1:1 No
      Do not state the dependents'                                                  CHILD                                    13
      names.                                                                                                                                   Yes

                                                                                                                             15             U No
                                                                                    CHILD
                                                                                                                                            El Yes

                                                                                                                             19             U No
                                                                                    CHILD
                                                                                                                                            El Yes

                                                                                                                                            U No
                                                                                                                                            • Yes

                                                                                                                                            U No
                                                                                                                                            • Yes

13. Do your expenses include
                                             10 No
'     expenses of people other than
      yourself and your dependents?          U Yes

                   Estimate Your Ongoing Monthly Expenses

    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
    expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
    applicable date.
    Include expenses paid for with non-cash government assistance if you know the value of
    such assistance and have included it on Schedule!: Your Income (Official Form 1061.)

    4. The rental or home ownership expenses for your residence. Include first mortgage payments and
       any rent for the ground or lot.                                                                                 4.

        If not included in line 4:
        4a. Real estate taxes                                                                                          4a.                        0.00
        4b. Property, homeowner's, or renter's insurance                                                               4b.                        0.00

        4c. Home maintenance, repair, and upkeep expenses                                                              4c.                        0.00
        4d. Homeowner's association or condominium dues                                                                4d.                        0.00


Official Form 106J                                              Schedule J: Your Expenses                                                            page 1
                   Case 20-72048-bem                  Doc 1       Filed 11/25/20 Entered 11/25/20 08:12:05                                Desc
                                                                Petition Page 50 of 65
                 LUCIA                             CARLOS-VALENTINO
 Debtor 1                                                                                 Case number (If known)
                 First Name    Middle Name        Last Name



                                                                                                                             .       ,
                                                                                                                                 Your expenses
                                                                                                                                 ,

                                                                                                                                                   0.00
 5. Additional mortgage payments for your residence, such as home equity loans                                     5.

 6. Utilities:
      6a. Electricity, heat, natural gas                                                                           6a.                           200.00
      6b. Water, sewer, garbage collection                                                                         6b.                            20.00
      Sc.   Telephone, cell phone, Internet, satellite, and cable services                                         6c.           $               325.00
      6d.   Other. Specify:   WATER                                                                                6d.           $                60.00
 7. Food and housekeeping supplies                                                                                 7.            $               600.00
 8. Childcare and children's education costs                                                                       8.            $               100.00
 9. Clothing, laundry, and dry cleaning                                                                            9.            $                20 00
10. Personal care products and services                                                                            10.           $               100.00
11. Medical and dental expenses                                                                                    11.           $               100 00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                                 200.00
    Do not include car payments.                                                                                   12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.                           100.00
14. Charitable contributions and religious donations                                                               14.                           100.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                          15a.                          170.00
      15b. Health insurance                                                                                        15b.                            0.00
      15c. Vehicle insurance                                                                                       15c.                          300.00
      15d. Other insurance. Specify.                                                                               15d.                            0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                     16.
                                                                                                                                                   0.00

117. Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                              17a.                          150.00
      17b. Car payments for Vehicle 2                                                                              17b.

      17c. Other. Specify:                                                                                         17c.                            0.00
      17d. Other. Specify:                                                                                         17d.                            0.00

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule!, Your Income (Official Form 1061).                                                18
                                                                                                                         '       $                 0.00

19. Other payments you make to support others who do not live with you.
      Specify:                                                                                                      19.                            0.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.

      na. Mortgages on other property                                                                              20a.                            0.00
      20b. Real estate taxes                                                                                       20b.                            0.00
      20c. Property, homeowner's, or renter's insurance                                                            20c.                            0.00
      20d. Maintenance, repair, and upkeep expenses                                                                20d.                            0.00
      20e. Homeowner's association or condominium dues                                                             20e.                            0.00


Official Form 106J                                            Schedule J: Your Expenses                                                            page 2
                  Case 20-72048-bem                  Doc 1      Filed 11/25/20 Entered 11/25/20 08:12:05                        Desc
                                                              Petition Page 51 of 65
                LUCIA                            CARLOS-VALENTINO
 Debtor 1                                                                                   Case number (if known)
                First Name    Middle Name        Last Name




121. Other. Specify:     STUDENT LOANS, PET SUPPLIES                                                                 21.   +$     149.00

22. Calculate your monthly expenses.

     22a. Add lines 4 through 21.                                                                                22a.             2744.00
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                  0.00
     22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.             2744.00


23. Calculate your monthly net income.
                                                                                                                                  2578.97
   23a.     Copy line 12 (your combined monthly income) from Schedule I.                                         23a.

   23b.     Copy your monthly expenses from line 22c above.                                                      23b.       $     2744.00

   23c.     Subtract your monthly expenses from your monthly income.
                                                                                                                                  -165.03
            The result is your monthly net income.                                                               23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

    U No.
       Yes.       Explain here:   DECREASE IN EXPENSES WITH BANKRUPTCY




Official Form 106J                                           Schedule J: Your Expenses                                                 page 3
                        Case 20-72048-bem             Doc 1        Filed 11/25/20 Entered 11/25/20 08:12:05                          Desc
                                                                 Petition Page 52 of 65
Fill in this information to identify your case:

Debtor 1         LUCIA                                               CARLOS-VALENTINO
                   First Name           Middle Name                  Last Name

Debtor 2
(Spouse, if filing) First Name          Middle Name                  Last Name


United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
Case number                                                                                                                          0 Check if this is an
 (If known)                                                                                                                            amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  • creditors have claims secured by your property, or
  •   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

                     List Your Creditors Who Have Secured Claims

      . For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
        information below.

                                            rty:that is collateral                        hat do you Intend to do                Did you claim the property
                                                                                         enures a debt?                          as exempt on Schedule c?

          Creditor's                                                                 0    Surrender the property.                id No
          name:            CARMAX AUTO FINANCE
                                                                                 —   0    Retain the property and redeem it.     O Yes
          Description of VEHICLE GOOD CONDITION
                                                                                     10 Retain the property and enter into a
          property
          securing debt:                                                                Reaffirmation Agreement.
                                                                                     CI Retain the property and [explain]:


          Creditor's                                                                 0 Surrender the property.                   0 No
          name:
                                                                                     CI Retain the property and redeem it.       CI Yes
          Description of
          property
                                                                                     0 Retain the property and enter into a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                     0    Retain the property and [explain]:



          Creditor's                                                                 0    Surrender the property.                U No
          name:
                                                                                 —   0    Retain the property and redeem it.     CI Yes
          Description of
          property
                                                                                     0    Retain the property and enter into a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                     CI Retain the property and [explain]:


          Creditor's                                                                 CI Surrender the property.                  [3 No
          name:
                                                                                     O Retain the property and redeem it.        0   Yes
          Description of
          property
                                                                                     0 Retain the property and enter into a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                     0    Retain the property and [explain]:



   Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
                   Case 20-72048-bem                Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                            Desc
                                                            Petition Page 53 of 65
               LUCIA                           CARLOS-VALENTINO
Debtor 1                                                                                   Case number   (If known)
               First Name       Middle Name     Last Name




  Part 2:       List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

           scribe your unexpired personal property lease                                                              Will the lease beassumed?

      Lessor's name:                                                                                                       No
                                                                                                                      U Yes
      Description of leased
      property:


      Lessor's name:                                                                                                  U No
                                                                                                                      U Yes
      Description of leased
      property:


      Lessor's name:                                                                                                  CI   No

      Description of leased                                                                                           U Yes
      property:


      Lessor's name:                                                                                                  Cl   No
                                                                                                                      El Yes
      Description of leased
      property:


      Lessor's name:                                                                                                  El No
                                                                                                                      U Yes
      Description of leased
      property:


      Lessor's name:                                                                                                  U No
                                                                                                                      U Yes
      Description of leased
      property:


      Lessor's name:                                                                                                  El No
                                                                                                                      U Yes
      Description of leased
      property:




  Part 3:          Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.




      Sign ure of Debtor 1                                        Signature of Debtor 2


      Date    \
             MM!    D
                     2-S To 2-0
                            /
                                                                  Date
                                                                         MM! DD /   YYYY




Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                           page 2
                     Case 20-72048-bem                     Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                           Desc
                                                                   Petition Page 54 of 65

 Fill in this information to identify your case:

 Debtor 1           LUCIA                                             CARLOS-VALENTINO
                    First Name               Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name              Lest Name

                                           NORTHERN DISTRICT OF GEORGIA
 United States Bankruptcy Court for the:

 Case number                                                                                                                       U Check if this is an
                     (If known)                                                                                                      amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                         12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:        Summarize Your Assets


                                                                                                                                 Your as
                                                                                                                                'Value 0       you own
1. Schedule AVB: Property (Official Form 106A/6)
                                                                                                                                                         0
    1a. Copy line 55, Total real estate, from Schedule IVB


    lb. Copy line 62, Total personal property, from Schedule A/8                                                                             24791.00

    1c. Copy line 63, Total of all property on Schedule A/B                                                                                  29791.00


Part 2:        Summarize Your Liabilities



                                                                                                                                  our liabiIitie
                                                                                                                                  trOUOt YOU ov
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D
                                                                                                                                             10583.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                    0.00
    3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

    3b.Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                    $      101008.00


                                                                                                       Your total liabilities       $      111591.00


Part 3:        Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                               2578.97
   Copy your combined monthly income from line 12 of Schedule I

5. Schedule J: Your Expenses (Official Form 106J)
   Copy your monthly expenses from line 22c of Schedule J                                                                                      2744.00




Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                            page 1
                     Case 20-72048-bem                      Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                        Desc
                                                                    Petition Page 55 of 65
                   LUCIA                                CARLOS-VALENTINO
  Debtor 1                                                                                        Case number (if known)
                   First Name         Middle Name       Last Name




   Part 4:       Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

      LI No.
      It Yes


   7. What kind of debt do you have?

      El Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
         family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

      CI Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                               4525.66




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                           Total claim


        From P it 4 on Schedule ElF, copy the folio'


      9a. Domestic support obligations (Copy line 6a.)
                                                                                                                               0.00


      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                0.00


      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)
                                                                                                                               0.00


      9d. Student loans. (Copy line 6f.)                                                                                   36149.00


      9e. Obligations arising out of a separation agreement or divorce that you did not report as                              0.00
          priority claims. (Copy line 6g.)

      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                     0.00


      9g. Total, Add lines 9a through 9f.                                                                                  36149.00




Official Form 106Sum            Summary of Your Assets and Liabilities and Certain Statistical Information                                   page 2
                        Case 20-72048-bem                      Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                                       Desc
                                                                       Petition Page 56 of 65
Fill in this information to identify your case:


Debtor 1           LUCIA                                                CARLOS-VALENTINO
                    First Name                   Middle Name            Last Name

Debtor 2
(Spouse, if filing) First Name                   Middle Name            Last Name

                                               NORTHERN DISTRICT OF GEORGIA
United States Bankruptcy Court for the:

Case number
(If known)

                                                                                                                                                      0 Check if this is an
                                                                                                                                                          amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                               12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                     Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        la No
        0 Yes.        Name of person                                                            . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                    Signature (Official Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that they are true and correct.




     X                *Hi
         S       ure of Debtor 1                                            Signature of Debtor 2


         Date                        ITD 2-D                                Date
                 MMDo            /   YYYY                                           MM! DD /   YYYY




  Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules
                    Case 20-72048-bem                       Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05                                       Desc
 Fill in this information to identify your case:
                                                                    Petition Page 57 of 65
                                                                                                                Check one box only as directed in this form and in
                                                                                                                Form 122A-1Supp:
 Debtor 1           LUCIA                                              CARLOS-VALENTINO
                    First Name                Middle Name              Last Name
                                                                                                                O 1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) First Name               Middle Name              Last Name                                U 2. The calculation to determine if a presumption of
                                           NORTHERN DISTRICT OF GEORGIA                                              abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the:                                                                             Means Test Calculation (Official Form 122A-2).
                                                                                   (State)

 Case number                                                                                                    O 3. The Means Test does not apply now because of
 (If known)
                                                                                                                     qualified military service but it could apply later.


                                                                                                                U Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                      04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

   Part 1:         Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
        el Not married. Fill out Column A, lines 2-11.
        U Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
        U Married and your spouse is NOT filing with you. You and your spouse are:
                     Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                     Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                     under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                     spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
        Pill in the average Monthly income that you received from all sources, derived during the 6 fun months before you file this
        bankruptcy case. 11 U   Ot.S.C.
                                     0 101(10A) For example, 'f you are filing on September 15, the 6-month period would be March 1 through
          ugtiet 31. If the amount of Your Monthly income varied during the 6 months, add the Income for all 6 months and divide the total by 6.
        Fill In the reeult,po,not Include any income amount More than once. For example, If both spouses own the same rental property, put the
        income from that property in one column only. If you have nothing to report for aniline, Write $0 in the space.                        ,
                                                                                                                  Column A             Column 8
                                                                                                                  Debtori              Debtor 2 or
                                                                                                                                       non-Ming spouse
    2. Your gross wages, salary, tips, bonuses, overtime, and commissions                                          $ 3975.66
       (before all payroll deductions).
    3. Alimony and maintenance payments. Do not include payments from a spouse if                                  $   500.00
       Column B is filled in.
    4. All amounts from any source which are regularly paid for household expenses
       of you or your dependents, including child support. Include regular contributions
       from an unmarried partner, members of your household, your dependents, parents,
       and roommates. Include regular contributions from a spouse only if Column B is not
       filled in. Do not include payments you listed on line 3.                                                    $     50.00           $

    5. Net income from operating a business, profession,               Debtor 1         De)btor 2
       or farm
       Gross receipts (before all deductions)                              $   0.00 $
        Ordinary and necessary operating expenses                      — $     0.00—s
                                                                                                    Copy
        Net monthly income from a business, profession, or farm            $   0.00                 here—)         $       0.00          $

    6. Net income from rental and other real property                  Debtor bo         D:btor 2
       Gross receipts (before all deductions)                           s .
       Ordinary and necessary operating expenses                       —               —$
        Net monthly income from rental or other real property              $ 0.00            $      ICIeoPeY4      $       0.00          $
   7. Interest, dividends, and royalties                                                                                   0.00          $


 Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                            page 1
                  Case 20-72048-bem                  Doc 1      Filed 11/25/20 Entered 11/25/20 08:12:05                                    Desc
                                                              Petition Page 58 of 65
                LUCIA                            CARLOS-VALENTINO
Debtor 1                                                                                      Case number (if known)
                First Name    Middle Name        Last Name



                                                                                                   Column A                Column 8
                                                                                                   Debtor 1                Debtor 2 or
                                                                                                                           bon-filing SPOUSO
   8. Unemployment compensation                                                                              0.00
       Do not enter the amount if you contend that the amount received was a benefit
       under the Social Security Act. Instead, list it here:
            For you                                                            0.00
            For your spouse
   9. Pension or retirement income. Do not include any amount received that was a
       benefit under the Social Security Act. Also, except as stated in the next sentence, do
       not include any compensation, pension, pay, annuity, or allowance paid by the
       United States Government in connection with a disability, combat-related injury or
       disability, or death of a member of the uniformed services. If you received any retired
       pay paid under chapter 61 of title 10, then include that pay only to the extent that it
       does not exceed the amount of retired pay to which you would otherwise be entitled if
       retired under any provision of title 10 other than chapter 61 of that title.                          0.00
   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; payments made
       under the Federal law relating to the national emergency declared by the President
       under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
       coronavirus disease 2019 (COVID-19); payments received as a victim of a war crime, a
       crime against humanity, or international or domestic terrorism; or compensation,
       pension, pay, annuity, or allowance paid by the United States Government in connection
       with a disability, combat-related injury or disability, or death of a member of the
       uniformed services. If necessary, list other sources on a separate page and put the total
       below.
                                                                                                             0.00


           Total amounts from separate pages, if any.                                                $                        $

   11.Calculate your total current monthly income. Add lines 2 through 10 for each
      column. Then add the total for Column A to the total for Column B.                             $ 4525.66                        0.00         $   4525.66
                                                                                                                                                   Total current
                                                                                                                                                   monthly Income

   Part 2:       Determine Whether the Means Test Applies to You

   12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                                        Copy line 11 here+      $       4525.66
                Multiply by 12 (the number of months in a year).                                                                               x 12
       12b. The result is your annual income for this part of the form.                                                               12b.     $ 54307.92

   13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                         GA

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                         13.      $ 87317.00
       To find a list of applicable median income amounts, go online using the link specified in the separate
       instructions for this form. This list may also be available at the bankruptcy clerk's office.

   14. How do the lines compare?

       14a. el Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
               Go to Part 3. Do NOT fill out or file Official Form 122A-2.


       14b. U     tine 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                  Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                          Chapter 7 Statement of Your Current Monthly Income                                                   page 2
              Case 20-72048-bem                       Doc 1      Filed 11/25/20 Entered 11/25/20 08:12:05                           Desc
                                                               Petition Page 59 of 65
             LUCIA                                CARLOS-VALENTINO
Debtor 1                                                                                        Case number (if known)
             First Name         Middle Name        Last Name



   Part 3:     Sign Below

             By signing hØe, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



                   Signet e of Debtor 1                                                        Signature of Debtor 2

                  Date            2           20 2-0                                           Date
                          MM/     D     /                                                             MM/ DD / YYYY

                   If you checked line 14a, do NOT fill out or file Form 122A-2.
                   If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                           page 3
   Case 20-72048-bem     Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05   Desc
                                 Petition Page 60 of 65



                   NORTHERN DISTRICT OF GEORGIA
               IN THE UNITED STATES BANKRUPTCY COURT FOR THE




IN RE:                                  )
                                        )
                                        )     Case No.
LUCIA CARLOS-VALENTINO                  )
             Debtor.                    )     Chapter 7


                            VERIFICATION OF MATRIX


The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.


Date:    I 1 12,S 1U 2-0
                                            Debtôr Signature
       Case 20-72048-bem    Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05   Desc
                                    Petition Page 61 of 65


AMEX
PO BOX 297871
FORT LAUDERDALE, FL 33329




BANK OF AMERICA
POB 17054
WILMINGTON, DE 19884




BARCLAYS BANK DELAWARE
125 S WEST ST
WILMINGTON, DE 19801




CAPITAL ONE BANK USA N
PO BOX 85520
RICHMOND, VA 23285




CARMAX AUTO FINANCE
12800 TUCKAHOE CREEK PKW
RICHMOND, VA 23238




CITI
PO BOX 6190
SIOUX FALLS, SD 57117
      Case 20-72048-bem    Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05   Desc
                                   Petition Page 62 of 65


CITICARDS CBNA
PO BOX 6241
SIOUX FALLS, SD 57117




DELTA COMMUNITY CREDIT
1025 VIRGINIA AVE
ATLANTA, GA 30354




DISCOVER FIN SVCS LLC
PO BOX 15316
WILMINGTON, DE 19850




FIFTH THIRD BANK NA
5050 KINGSLEY DR
CINCINNATI, OH 45227




GEORGIAS OWN CU
1979 LAKESIDE PKWY STE 1
TUCKER, GA 30084




LILIANA CARLOS-VALENTINO
1194 SUMMERSTONE TRACE
AUSTELL, GA 30168
      Case 20-72048-bem   Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05   Desc
                                  Petition Page 63 of 65


NELNET LNS
PO BOX 1649
DENVER, CO 80201




SALLIE MAE BANK INC
300 CONTINENTAL DR
NEWARK, DE 19713




WF CRD SVC
PO BOX 14517
DES MOINES, IA 50306
   Case 20-72048-bem       Doc 1     Filed 11/25/20 Entered 11/25/20 08:12:05   Desc
                                   Petition Page 64 of 65


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01263316 (RS) OF 11/25/2020


ITEM     CODE   CASE          QUANTITY                          AMOUNT   BY

   1     7IN    20-72048            , 1                         $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - LUCIA CARLOS-VALENTINO


TOTAL:                                                          $ 0.00


FROM: Lucia Carlos-Valentino
      1194 Summerstone Trace
      Austell, GA 30168




                                      Page 1 of 1
                  Case 20-72048-bem                 Doc 1       Filed 11/25/20 Entered 11/25/20 08:12:05                                Desc
                                                              Petition Page 65 of 65
   Case Number: 20-72048                            Name: Carlos                                                             Chapter: 7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

EZ Individual - Series 100 Forms                                                              CI Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                           O Last 4 digits of SSN
 O Pro Se Affidavit (due within 7 days, signature must be notarized,                           El Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                           O Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                 0 Chapter
                                                                                               0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                        CI Statistical Estimates
   O Statement of Financial Affairs                                                            O Venue
   O Schedules: A/B C D El F GHIJ 0 J-2 (different addressfor Debtor 2)                        O Attorney Bar Number
   CI Summary of Assets and Liabilities
   O Declaration About Debtor(s) Schedules
                                                                                                                Case filed via:
   CI Attorney Disclosure of Compensation                                                 A   Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                          O Attorney
   CI Disclosure of Compensation of Petition Preparer (Form 2800)                               IEl Debtor - verified ID 510-331-4621
   CI Chapter 13 Current Monthly Income                                                         O Other-copy of ID:
   O Chapter 7 Current Monthly Income
   O Chapter 11 Current Monthly Income                                                    0 Mailed by:
   O Certificate of Credit Counseling (Individuals only)                                     0 Attorney
   O Pay Advices (Individuals only) (2 Months)                                               O Debtor
   O Chapter 13 Plan, complete with signatures (local form)                                  O Other:
   O Corporate Resolution (Business Ch. 7 & 11)
                                                                                         0 Email [Pursuant to General Order 40-2020, this
   Ch.11 Business                                                                        petition was received for filing via email ]
   CI 20 Largest Unsecured Creditors
   O List of Equity Security Holders                                                                History of Case Association
   O Small Business - Balance Sheet                                                      Prior cases within 2 years:
   O Small Business - Statement of Operations
   O Small Business - Cash Flow Statement
   O Small Business - Federal Tax Returns                                                Signature:
                                                                                         Acknowledgm         t of receipt of Deficiency Notice
   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
w ith out-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
         Paid $ 0     2g-Order Granting          El 3g-Order Granting 10-day finitial payment of $                  due within 10 days)
         111 2d-Order Denying with filing fee of $_____ due within 10 days [E] IFP filed (Ch.7 Individuals Only)
         1:1 No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                  You may mail documents and filing fee oavments no nersonal checks accented - cashier's check or money orders onlv to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                    **Failure to Comply may result in the dismissal of your case.**
                                                        UNITED STATES BANKRUPTCY COURT
                                                          75 Ted Turner Drive, SW, Room 1340
                                                                 Atlanta, Georgia 30303
                                                                     404-215-1000

 Intake Clerk:    r.smith                 Date: 11/25/20                        Case Opener:                                        Date:
